Exhibit 10.1
EXECUTION COPY
CREDIT AGREEMENT
dated as of
May 20, 2011
among
NEWMONT MINING CORPORATION,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
CITIBANK, N.A., HSBC BANK USA, NATIONAL ASSOCIATION, SUMITOMO
MITSUI BANKING CORPORATION, THE BANK OF NOVA SCOTIA, THE
ROYAL BANK OF SCOTLAND PLC and UBS LOAN FINANCE LLC,
as Co-Syndication Agents
and
BANK OF MONTREAL, BNP PARIBAS and DEUTSCHE BANK AG NEW YORK
BRANCH
as Co-Documentation Agents
J. P. MORGAN SECURITIES LLC,
as Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
        ARTICLE I

 
        Definitions

 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    21  
SECTION 1.03. Terms Generally
    21  
SECTION 1.04. Accounting Terms; GAAP
    21  
 
        ARTICLE II

 
        The Credits

 
       
SECTION 2.01. Commitments
    22  
SECTION 2.02. Loans and Borrowings
    22  
SECTION 2.03. Requests for Revolving Borrowings
    23  
SECTION 2.04. Competitive Bid Procedure
    24  
SECTION 2.05. Swingline Loans
    26  
SECTION 2.06. Letters of Credit
    27  
SECTION 2.07. Funding of Borrowings
    33  
SECTION 2.08. Interest Elections
    34  
SECTION 2.09. Termination and Reduction of Commitments; Increase of Commitments
    35  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    37  
SECTION 2.11. Prepayment of Loans
    38  
SECTION 2.12. Fees
    39  
SECTION 2.13. Interest
    40  
SECTION 2.14. Alternate Rate of Interest
    41  
SECTION 2.15. Increased Costs
    41  
SECTION 2.16. Break Funding Payments
    43  
SECTION 2.17. Taxes
    43  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    47  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    49  
SECTION 2.20. Defaulting Lenders
    50  
SECTION 2.21. Extension of Maturity Date
    52  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
        ARTICLE III

 
        Representations and Warranties

 
       
SECTION 3.01. Organization; Powers
    55  
SECTION 3.02. Authorization; Enforceability
    55  
SECTION 3.03. Governmental Approvals; No Conflicts
    55  
SECTION 3.04. Financial Condition; No Material Adverse Change
    55  
SECTION 3.05. Properties
    56  
SECTION 3.06. Litigation and Environmental Matters
    56  
SECTION 3.07. Compliance with Laws and Agreements
    56  
SECTION 3.08. Investment Company Status
    56  
SECTION 3.09. Taxes
    57  
SECTION 3.10. ERISA
    57  
SECTION 3.11. Disclosure
    57  
SECTION 3.12. Federal Regulations
    57  
SECTION 3.13. Subsidiaries
    58  
SECTION 3.14. OFAC
    58  
SECTION 3.15. FCPA
    58  
 
        ARTICLE IV

 
        Conditions

 
       
SECTION 4.01. Effective Date
    58  
SECTION 4.02. Each Credit Event
    60  
 
        ARTICLE V

 
        Affirmative Covenants

 
       
SECTION 5.01. Financial Statements and Other Information
    61  
SECTION 5.02. Notices of Material Events
    62  
SECTION 5.03. Existence; Conduct of Business
    62  
SECTION 5.04. Payment of Obligations
    63  
SECTION 5.05. Maintenance of Properties; Insurance
    63  
SECTION 5.06. Books and Records; Inspection Rights
    63  
SECTION 5.07. Compliance with Laws
    63  
SECTION 5.08. Use of Proceeds
    63  
SECTION 5.09. Further Assurances
    63  
 
        ARTICLE VI

 
        Negative Covenants

 
       
SECTION 6.01. Consolidated Indebtedness
    64  
SECTION 6.02. Liens
    64  
SECTION 6.03. Fundamental Changes
    65  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
        ARTICLE VII

 
        Events of Default

 
        ARTICLE VIII

 
        The Administrative Agent

 
        ARTICLE IX

 
        Miscellaneous

 
       
SECTION 9.01. Notices
    72  
SECTION 9.02. Waivers; Amendments
    73  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    75  
SECTION 9.04. Successors and Assigns
    77  
SECTION 9.05. Survival
    80  
SECTION 9.06. Counterparts; Integration; Effectiveness
    80  
SECTION 9.07. Severability
    80  
SECTION 9.08. Right of Setoff
    81  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    81  
SECTION 9.10. WAIVER OF JURY TRIAL
    82  
SECTION 9.11. Headings
    82  
SECTION 9.12. Confidentiality
    82  
SECTION 9.13. USA Patriot Act
    83  
SECTION 9.14. Release of Newmont USA as a Guarantor
    83  
 
        ARTICLE X

 
        Treatment of Loans for Purposes of Regulation U

 
       
SECTION 10.01. Treatment for Purposes of Regulation U
    84  
SECTION 10.02. Allocation of Credit
    84  
SECTION 10.03. Allocation of Collateral
    85  
SECTION 10.04. Allocation of Payments
    86  
SECTION 10.05. Information
    86  
SECTION 10.06. Individual Lender Responsibility
    86  

 

 



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule 1.01 — Existing Letters of Credit
       
Schedule 2.01 — Commitments
       
Schedule 3.06 — Disclosed Matters
       
Schedule 3.13 — Subsidiaries
       
Schedule 6.02 — Existing Liens
       

EXHIBITS:

         
Exhibit A     Form of Assignment and Acceptance
       
Exhibit B     Form of Assumption Agreement
       
Exhibit C     Form of U.S. Tax Certificate
       
Exhibit D     Form of Guarantee Agreement
       
Exhibit E     Form of Maturity Date Extension Request
       

 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT dated as of May 20, 2011 (this “Agreement”), among NEWMONT
MINING CORPORATION, a Delaware corporation (the “Borrower”), the Lenders party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The Borrower has requested the Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article I) extend credit in the form of Commitments under which the Borrower may
obtain Revolving Loans from time to time on or after the Effective Date and
prior to the Maturity Date in an aggregate principal amount at any time
outstanding that will not result in the Revolving Credit Exposure, together with
the total Competitive Loan Exposure, exceeding $2,500,000,000. The Borrower has
also requested the Lenders provide procedures under which the Borrower may
obtain Competitive Loans and Swingline Loans from the Lenders and Letters of
Credit from the Issuing Banks. The proceeds of Borrowings hereunder are to be
used for general corporate purposes of the Borrower and its subsidiaries and the
Letters of Credit will be used to support payment obligations incurred in the
ordinary course of business by the Borrower and its subsidiaries.
The Lenders and Issuing Banks are willing to establish the credit facility
referred to in the preceding paragraph and extend credit upon the terms and
subject to the conditions set forth herein. Accordingly, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Credit Assumption Agreement” means an additional credit assumption
agreement, in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, among the Borrower, the Administrative Agent and one or
more Additional Credit Lenders.
“Additional Credit Commitments” means the Commitment of any Lender (including
any increase to a Lender’s then existing Commitment), established pursuant to
Section 2.09(d), to make Loans to the Borrower.

 

 



--------------------------------------------------------------------------------



 



“Additional Credit Lenders” means a Lender with Additional Credit Commitments
(or a Person that will become such a Lender pursuant to Section 2.09(d)).
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1.00%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor thereto
appointed in accordance with Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning ascribed to such term in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1.00%.
For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be
based on the rate per annum appearing on the Reuters “LIBOR01” screen displaying
British Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to such day for deposits in dollars with a maturity of one
month. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Arranger” means J.P. Morgan Securities LLC, in its capacity as the sole lead
arranger and sole bookrunner for the credit facilities provided for herein.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that if any
Defaulting Lender exists at such time, the Applicable Percentages shall be
calculated disregarding such Defaulting Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.

 

2



--------------------------------------------------------------------------------



 



“Applicable Rate” means, for any day, with respect to the facility fees, any
Eurodollar Revolving Loan, any ABR Revolving Loan, any Financial Letter of
Credit participation fee or any Performance Letter of Credit participation fee,
the applicable rate per annum set forth under “Facility Fee”, “LIBOR Margin”,
“ABR Margin”, “Financial LC Participation Fee” or “Performance LC Participation
Fee”, as the case may be, based upon the ratings by Moody’s and S&P applicable
on such date to the Index Debt:

                                                                      Financial
LC     Performance LCs   Rating   Facility Fee     LIBOR Margin     ABR Margin  
  Participation Fee     Participation Fee   (Moody’s, S&P)   (% per annum)    
(% per annum)     (% per annum)     (% per annum)     (% per annum)   Category 1
A/A2 or higher     0.100 %     0.900 %     0.000 %     0.900 %     0.450 %
Category 2
A-/A3     0.125 %     1.000 %     0.000 %     1.000 %     0.500 % Category 3
BBB+/Baa1     0.175 %     1.075 %     0.075 %     1.075 %     0.5375 % Category
4
BBB/Baa2     0.250 %     1.250 %     0.250 %     1.250 %     0.625 % Category 5
BBB-/Baa3 or lower (or unrated)     0.300 %     1.575 %     0.575 %     1.575 %
    0.7875 %

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is more than one
Category lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

 

3



--------------------------------------------------------------------------------



 



“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Assumption Agreement” means an assumption agreement in the form of Exhibit B or
any other form approved by the Administrative Agent entered into by any Person
that has merged or consolidated with the Borrower where such Person is the
surviving corporation.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning ascribed such term in the preamble to this Agreement.
“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

4



--------------------------------------------------------------------------------



 



“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act), of shares representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower, (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated or (c) for so long as Newmont USA is a
Guarantor of the Obligations, the Borrower shall cease to own, directly or
through subsidiaries, capital stock and other equity interests of Newmont USA,
representing, after giving effect to ownership attributable to all minority
interests in subsidiaries through which such capital stock or equity interests
are indirectly owned, at least 51% of the economic interest in Newmont USA
represented by all of its outstanding capital stock and other equity securities.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the Securities and Exchange Commission.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans pursuant to Section 2.01(a), to acquire participations
in Swingline Loans pursuant to Section 2.05 and to acquire participations in
Letters of Credit pursuant to Section 2.06, expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.09(d) and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, in the Additional Credit
Assumption Agreement pursuant to which such Lender shall have obtained an
Additional Credit Commitment, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Commitment, as applicable. The
aggregate amount of the Commitments on the date hereof is $2,500,000,000.

 

5



--------------------------------------------------------------------------------



 



“Commodity Hedging Agreement” means any commodity price protection agreement or
other commodity price hedging agreement to which the Borrower or any Significant
Subsidiary is a party, but, in any event, shall not include any agreement for
the sale in the ordinary course of business and on standard trade terms of any
commodity produced (a) from properties or (b) by other interests owned by the
Borrower or its Subsidiaries.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.
“Competitive Loan” means a Loan made pursuant to Section 2.04.
“Competitive Loan Exposure” means, at any time, the aggregate principal amount
of Competitive Loans outstanding at such time. The Competitive Loan Exposure of
any Lender at any time shall be the aggregate principal amount of the
outstanding Competitive Loans of such Lender at such time.
“Consenting Lender” has the meaning assigned to such term in Section 2.21.
“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. Unless otherwise
limited by the terms of such Contingent Obligation, the amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

 

6



--------------------------------------------------------------------------------



 



“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.
“Declining Lender” has the meaning assigned to such term in Section 2.21.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in the Form 10-Q of the
Borrower, in respect of its fiscal quarter ended March 31, 2011.

 

7



--------------------------------------------------------------------------------



 



“dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence, release or threatened
release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a US Plan (other
than an event for which the 30-day notice period is waived) (or, with respect to
a Plan that is not a US Plan, any similar event under any similar non-US law,
regulation or rule); (b) failure by any US Plan to meet the minimum funding
standards (as defined in Section 412 of the Code or Section 302 of ERISA)
applicable to such US Plan in each instance, whether or not waived (or, with
respect to a Plan that is not a US Plan, any similar funding deficiency under
any similar non-US law, regulation or rule); (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan (or, with respect to a
Plan that is not a US Plan, any similar filing under any similar non-US law,
regulation or rule); (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan (or, with respect to a Plan that is not a US Plan, the
incurrence of any similar liability under any similar non-US law, regulation or
rule); (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC, any
non-US Governmental Authority (with respect to a Plan that is not a US Plan) or
a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA (or, with respect to a Plan that is not a US Plan,
any similar notice under provisions of similar non-US law, regulation or rule).

 

8



--------------------------------------------------------------------------------



 



“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:
(a) income (including, in the case of a Recipient that is a U.S. Person, any
backup withholding tax), or franchise Taxes imposed on (or measured by) net
income by (i) the United States of America (or any political subdivision or
taxing authority thereof or therein), or by the jurisdiction under the laws of
which such Recipient is organized or registered or in which its principal office
is located or, in the case of any Lender or Issuing Bank, in which its
applicable lending office is located, or any subdivision thereof or therein, or
(ii) any other jurisdiction with which such Recipient has a present or former
connection (other than any such connection arising solely from such Recipient
having executed, delivered, enforced or become a party to, or performed its
obligations or received payment under, received or perfected a security interest
under, or engaged in any other transaction pursuant to, or enforced any Loan
Document, or sold or assigned an interest in any Loan Document),
(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is
located, or
(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes resulting from any law in effect (including FATCA) on the date such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office) or attributable to such Non-U.S. Lender’s failure to comply with
Section 2.17(f)), except, to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.17(a); provided that for
purposes of this clause (c), the term “Non-U.S. Lender” includes any Non-U.S.
Issuing Bank.

 

9



--------------------------------------------------------------------------------



 



“Existing Credit Agreement” means the Credit Agreement dated as of July 30,
2004, as amended and restated as of July 28, 2005, as amended and restated as of
April 24, 2007 and as amended as of May 23, 2008, among the Borrower, Newmont
USA, the lenders party thereto, the issuing banks party thereto and JPMorgan, as
administrative agent.
“Existing Letter of Credit” means each letter of credit previously issued under
the Existing Credit Agreement and listed on Schedule 1.01. As to any Existing
Letter of Credit, the Borrower shall be deemed to have requested the issuance of
such Existing Letter of Credit for purposes hereof on the Effective Date.
“Existing Maturity Date” has the meaning assigned to such term in Section 2.21.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.
“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1.00%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Letter of Credit” means any Letter of Credit other than a Performance
Letter of Credit.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.
“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union).

 

10



--------------------------------------------------------------------------------



 



“Guarantee Agreement” means the Guarantee Agreement made by Newmont USA in favor
of the Administrative Agent for the benefit of the Lenders substantially in the
form of Exhibit D.
“Guarantee Requirement” means, at any time that Newmont USA guarantees any
Material Indebtedness of the Borrower, that (a) the Guarantee Agreement shall
have been executed by Newmont USA and (b) if Newmont USA shall become a party to
the Guarantee Agreement after the Effective Date, the Administrative Agent shall
have received documents comparable to those delivered under paragraphs (c) and
(d) of Section 4.01 with respect to Newmont USA on the Effective Date.
“Guarantor” means, at any time that it is a party to the Guarantee Agreement,
Newmont USA.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” of any Person means, at a particular date, the sum (without
duplication) at such date of (a) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services (other than
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade), (b) the capitalized portion of all
obligations of such Person under Capital Lease Obligations, (c) obligations as
recorded in such Person’s financial statements in respect of borrowings of gold,
(d) deferred revenues from sales of future production and all obligations in
respect of prepaid production arrangements, prepaid forward sale arrangements or
derivative contracts in respect of which such Person receives upfront payments
in consideration of an obligation to deliver product or commodities (or make
cash payments based on the value of product or commodities) at a future time,
but, in any event, excluding any agreement for the sale in the ordinary course
of business and on standard trade terms (including standard trade payment terms)
of any commodity produced (i) from properties or (ii) by other interests owned
by such Person and (e) without duplication, all Contingent Obligations of such
Person in respect of obligations of another Person of the type described in the
preceding clauses (a) through (d). The amount of Indebtedness in respect of the
upfront payments referred to in clause (d) of this definition shall be the
amount in respect of the obligations referred to in such clause that would be
required to appear as a liability on a consolidated balance sheet of such Person
and its subsidiaries prepared in accordance with GAAP.

 

11



--------------------------------------------------------------------------------



 



“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than unsecured
guarantees by the Guarantor) or subject to any other credit enhancement.
“Information Memorandum” means the Confidential Information Memorandum dated
April 2011 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of
90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing and (d) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.
“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if available to all participating Lenders) thereafter,
as the Borrower may elect and (b) with respect to any Fixed Rate Borrowing, the
period (which shall not be less than 7 days or more than 360 days) commencing on
the date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

12



--------------------------------------------------------------------------------



 



“IRS” means, the United States Internal Revenue Service.
“Issuing Bank” means (a)(i) JPMorgan, (ii) U.S. Bank, National Association,
(iii) Deutsche Bank AG New York Branch and (iv) BNP Paribas (b) solely in
respect of any Existing Letter of Credit, the Person that is the issuer thereof,
and (c) each Lender that shall have become an Issuing Bank hereunder as provided
in Section 2.06(j) (other than any Person that shall have ceased to be an
Issuing Bank as provided in Section 2.06(k)), each in its capacity as an issuer
of Letters of Credit hereunder. The Issuing Banks may, in their discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Banks, in which case the term “Issuing Bank” shall include any such
Affiliates with respect to Letters of Credit issued by such Affiliates (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.
“LC Availability Period” means the period from and including the Effective Date
to but excluding the earlier of the Maturity Date and the date of the
termination of the Commitments.
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements by Issuing Banks that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“Lease Accounting GAAP Change” has the meaning assigned to such term in
Section 1.04.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Additional Credit Assumption
Agreement or an Assignment and Acceptance, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance. Unless the
context otherwise requires, the term “Lenders” shall include the Swingline
Lender.
“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.

 

13



--------------------------------------------------------------------------------



 



“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute page of such service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, the Guarantee Agreement and each
promissory note delivered pursuant to this Agreement.
“Loan Parties” means the Borrower and the Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Adjusted LIBO Rate, the marginal rate of interest, if any, to be
added to or subtracted from the Adjusted LIBO Rate to determine the rate of
interest applicable to such Loan, as specified by the Lender making such Loan in
its related Competitive Bid.
“Margin Stock” means “margin stock” as defined in Regulation U of the Board.
“Material Adverse Effect” means a material adverse effect on the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole.
“Material Commodity Hedging Indebtedness” means obligations under any Commodity
Hedging Agreement with respect to which the Borrower or any Significant
Subsidiary is obligated to pay more than $100,000,000 (after giving effect to
any netting provisions of such agreement and subtracting the value of any cash
(or cash equivalent) collateral provided by the Borrower or any Significant
Subsidiary under such agreement) as a result of an event of default by, or
termination event applicable solely to, the Borrower or any Significant
Subsidiary.

 

14



--------------------------------------------------------------------------------



 



“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Borrower, Newmont USA and the Significant Subsidiaries in an
aggregate principal amount exceeding $100,000,000.
“Maturity Date” means May 20, 2016, as such date may be extended pursuant to
Section 2.21.
“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit E hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.21.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a US Multiemployer Plan or a non-US defined benefit
retirement plan (i) to which the Borrower or an ERISA Affiliate contributes or
is obligated to contribute any amounts and (ii) to which any entity other than
the Borrower and its ERISA Affiliates contributes or is obligated to contribute
any amounts.
“Newmont USA” means Newmont USA Limited, a Delaware corporation.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Indebtedness” means any Indebtedness incurred in connection with
the development, construction or operation of a project that is limited in
recourse to the project assets and/or the ownership interest held by the
Borrower or any Subsidiary (a) in such project assets or (b) in any limited
purpose entity owning such project assets, so long as substantially all of the
assets of such limited purpose entity are comprised of such project assets.
“Non-U.S. Issuing Bank” means an Issuing Bank that is not a U.S. Person.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required to be made under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursements of LC Disbursements and interest thereon and (c) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower under this Agreement or any other
Loan Document.

 

15



--------------------------------------------------------------------------------



 



“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Taxes” means any and all present or future recording, stamp, court,
documentary, excise, filing, transfer, or similar Taxes arising from any payment
made, from the execution, delivery, performance, enforcement or registration of,
or from the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes imposed with
respect to an assignment (other than an assignment under Section 2.19(b)).
“Participant” has the meaning assigned to such term in Section 9.04(e).
“Participant Register” has the meaning assigned to such term in Section 9.04(e).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Performance Letter of Credit” means any Letter of Credit issued (a) to ensure
the performance of services or the delivery of goods or (b) primarily for the
purpose of securing performance obligations of the Borrower or any Subsidiary to
Governmental Authorities, including clean-up and remediation obligations,
provided that, for the avoidance of doubt and without limiting the foregoing, no
Performance Letter of Credit shall secure or otherwise support any Indebtedness.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety, customs and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e) landlord’s liens arising in the ordinary course of business;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

16



--------------------------------------------------------------------------------



 



(g) any lien created in favor of a partner or co-joint venturer in connection
with any agreement with such party relating to an unincorporated joint venture
over interests in and the assets of that unincorporated joint venture, the
product derived from it, the sales proceeds payable and revenues received in
respect of it and tariffs payable in respect of the assets of that
unincorporated joint venture;
(h) any lien created in favor of a partner or co-joint venturer in connection
with any agreement with such party relating to an incorporated joint venture
over the shares in such joint venture company and/or its distributions from that
company;
(i) Liens securing judgments not constituting an Event of Default under clause
(j) of Article VII;
(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower or any Subsidiary or (ii) secure any Indebtedness;
(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry and (iii) that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks in the ordinary course of
business and not given in connection with the issuance of any Indebtedness and
(B) provided for in Section 9.08 and in similar provisions of other credit
facilities permitted by this Agreement;
(m) any interest or title of a lessor under leases entered into by the Borrower
or any Subsidiary in the ordinary course of business; and
(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

17



--------------------------------------------------------------------------------



 



“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed by the Borrower or any
ERISA Affiliate.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.
“Register” has the meaning set forth in Section 9.04(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Commitments representing
at least a majority of the total Commitments at such time; provided that, for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, “Required Lenders” shall
mean Lenders having aggregate Revolving Credit Exposures and Competitive Loan
Exposures representing at least a majority of the sum of the Revolving Credit
Exposure plus Competitive Loan Exposure at such time.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of the Revolving Loans outstanding at such time, (b) the
Swingline Exposure at such time and (c) the LC Exposure at such time. The
Revolving Credit Exposure of any Lender at any time shall be such Lender’s
Applicable Percentage of the total Revolving Credit Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03. Each
Revolving Loan shall be a Eurodollar Loan or an ABR Loan.
“S&P” means Standard & Poor’s.
“Significant Subsidiary” means (a) any Subsidiary now or at any time hereafter
meeting any one of the following conditions: (i) the assets of such Subsidiary
exceed 10.0% of the aggregate assets appearing on the consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the most recently ended
fiscal year, or (ii) the gross revenues of such Subsidiary for the fiscal year
of the Borrower most recently ended exceed 10.0% of the gross revenues of the
Borrower and its consolidated Subsidiaries for such fiscal year, or (iii) such
Subsidiary has one or more Subsidiaries and together therewith would, if
considered in the aggregate, constitute a Significant Subsidiary within the
terms of clauses (i) or (ii) of this definition, and (b) Newmont USA.

 

18



--------------------------------------------------------------------------------



 



“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.
“Subsidiary” means any subsidiary of the Borrower.
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans pursuant to Section 2.05, expressed as an amount representing
the maximum aggregate amount of the Swingline Lender’s outstanding Swingline
Loans hereunder, as such commitment may be reduced from time to time pursuant to
Section 2.09. The amount of the Swingline Commitment on the date hereof is
$200,000,000.
“Swingline Exposure” means, at any time, the sum of the Swingline Loans
outstanding at such time. The Swingline Exposure of any Lender at any time shall
be such Lender’s Applicable Percentage of the total Swingline Exposure at such
time.
“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a Loan made by the Swingline Lender under its Swingline
Commitment pursuant to Section 2.05.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

19



--------------------------------------------------------------------------------



 



“Total Capitalization” means, on any date, the sum of (a) all Indebtedness that
would appear as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries prepared as of such date in accordance with GAAP, less the
aggregate amount of all cash and cash equivalents of the Borrower and its
Subsidiaries that would appear on such balance sheet plus (b) total
stockholders’ equity of the Borrower and its Subsidiaries determined as of such
date on a consolidated basis in accordance with GAAP, less goodwill and
intangible assets of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
“Total Indebtedness” means, as of any date, without duplication, the aggregate
amount of Indebtedness of the Borrower and its Subsidiaries on such date, less
the aggregate amount of all cash and cash equivalents of the Borrower and its
Subsidiaries on such date, in each case as would appear as a liability or as
cash or cash equivalents, on a consolidated balance sheet of the Borrower and
its Subsidiaries prepared as of such date in accordance with GAAP.
“Transactions” means collectively, (a) the execution, delivery and performance
by each of the Borrower and the Guarantor of this Agreement and the other Loan
Documents to which it is a party, the borrowing of Loans hereunder, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder and (b) the
repayment of all principal amounts outstanding, together with any accrued and
unpaid interest, fees and expenses, under the Existing Credit Agreement.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the Adjusted LIBO Rate or a
Fixed Rate.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“US Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“US Plan” means a Plan that is subject to ERISA.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D)(2).
“Withdrawal Liability” means liability to a US Multiemployer Plan as a result of
a complete or partial withdrawal from such US Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

20



--------------------------------------------------------------------------------



 



“Withholding Agent” means any Loan Party and the Administrative Agent.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”) and Borrowings may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that,
notwithstanding the foregoing, for purposes of this Agreement (other than
Section 5.01) GAAP shall be determined without giving effect to any change
thereto occurring after the date hereof as a result of the adoption of any
proposals set forth in the Proposed Accounting Standards Update, Leases (Topic
840), issued by the Financial Accounting Standards Board on August 17, 2010, or
any other proposals issued by the Financial Accounting Standards Board in
connection therewith, in each case if such change would require treating any
lease or similar agreement as a Capital Lease where such lease or similar
agreement was not required to be so treated under GAAP as in effect on the date
hereof (any such change being referred to herein as a “Lease Accounting GAAP
Change”); provided further that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

21



--------------------------------------------------------------------------------



 



ARTICLE II
The Credits
SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (ii) the sum of the Revolving Credit Exposure plus the
Competitive Loan Exposure exceeding the total Commitments.
(b) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans
during the Availability Period.
SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders (or their
Affiliates as provided in paragraph (b) below) ratably in accordance with their
Commitments. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.04. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of Eurodollar Loans or ABR Loans, as the Borrower may request in
accordance herewith; (ii) each Swingline Loan shall be comprised entirely of ABR
Loans; and (iii) each Competitive Borrowing shall be comprised entirely of
Eurodollar Loans or Fixed Rate Loans, as the Borrower may request in accordance
herewith.
(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or the amount that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e), as the case may be. Each Competitive Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be outstanding more than a total of 15 Eurodollar Revolving
Borrowings (or such greater number as the Administrative Agent shall agree).

 

22



--------------------------------------------------------------------------------



 



(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone or by telecopy (a) in the case of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing and (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the Business Day of the proposed Borrowing.
Each such Borrowing Request shall be irrevocable and, if telephonic, shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form agreed to by the Administrative Agent and
the Borrower and signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) the Type of the requested Borrowing;
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period” and shall end no later than the Maturity Date; and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

23



--------------------------------------------------------------------------------



 



SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids from the Lenders and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that, after giving effect to any Borrowing of Competitive Loans, the sum of the
Revolving Credit Exposure plus the total Competitive Loans shall not exceed the
total Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone or by telecopy, in the case of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) three Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within three
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:
(i) the aggregate principal amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;
(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period” and shall
end no later than the Maturity Date; and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Eurodollar Competitive Borrowing, not later than 10:30 a.m., New York City
time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 10:30 a.m.,
New York City time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by the Borrower) of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof.

 

24



--------------------------------------------------------------------------------



 



(c) The Administrative Agent shall promptly notify the Borrower by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.
(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telecopy or by telephone, confirmed by telecopy in a form approved by the
Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurodollar Competitive Borrowing,
not later than 11:30 a.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 11:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of the Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) the Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if the Borrower rejects a Competitive Bid made at a lower
Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $5,000,000 and an integral multiple of $1,000,000; provided further
that if a Competitive Loan must be in an amount less than $5,000,000 because of
the provisions of clause (iv) above, such Competitive Loan may be for a minimum
of $1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) above the amounts shall
be rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.
(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

 

25



--------------------------------------------------------------------------------



 



(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section 2.04.
SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the sum of the total
Swingline Exposures exceeding the Swingline Commitment or (ii) the sum of the
Revolving Credit Exposure plus the Competitive Loan Exposure exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Each Swingline Loan
shall be made as part of a Borrowing consisting of Swingline Loans made by the
Swingline Lender. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. Each Swingline Loan shall be in an integral multiple of
$1,000,000; provided that a Swingline Loan may be in an aggregate amount that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).
(b) To request Swingline Borrowings, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy) no
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Borrowing. Each such notice shall be irrevocable and shall specify the requested
borrowing date (which shall be a Business Day), and the amount of the requested
Swingline Borrowing. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a transfer of
funds to the general deposit account of the Borrower with the Administrative
Agent by 3:00 p.m., New York City time, on the requested date of such Swingline
Loan.
(c) By written notice given to the Administrative Agent not later than
10:00 a.m., New York City time, on any Business Day, the Swingline Lender may
require the Lenders to acquire participations on such Business Day in all or a
portion of its Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which the Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice the percentage of the
applicable Swingline Loans allocated to such Lender based on its respective
Applicable Percentage. Each Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the account of the Swingline Lender, its Applicable Percentage of such
Swingline Loans. Each Lender acknowledges and agrees that, in making any
Swingline Loan, the Swingline Lender shall be entitled to rely, and shall not
incur any liability for relying, upon the representations and warranties of the
Borrower deemed made pursuant to Section 4.02, unless, at least two Business
Days prior to the time such

 

26



--------------------------------------------------------------------------------



 



Swingline Loan was made, the Required Lenders shall have notified the Swingline
Lender (with a copy to the Administrative Agent) in writing that, as a result of
one or more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 4.02(a) or 4.02(b) would not be
satisfied if such Swingline Loan were then made (it being understood and agreed
that, in the event the Swingline Lender shall have received any such notice, it
shall have no obligation to make any Swingline Loan until and unless it shall be
reasonably satisfied that the events and circumstances described in such notice
shall have been cured, waived or otherwise shall have ceased to exist). Each
Lender further acknowledges and agrees that its obligation to acquire
participations in each Swingline Loan pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.09 with respect to
Loans made by such Lender (and Section 2.09 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph. Any
amounts received by the Swingline Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or, so long as the Borrower is a co-applicant with
respect thereto, the account of any Subsidiary; provided that the Borrower shall
not be required to be a co-applicant in respect of (i) any Letter of Credit if,
due to the inclusion of the Borrower as a co-applicant with respect to such
Letter of Credit, such Letter of Credit would not meet the requirements of the
relevant beneficiary thereof or (ii) any Existing Letter of Credit or the
renewal or replacement of any Existing Letter of Credit that, at the time of its
issuance, was issued solely for the account of a Subsidiary) in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the LC Availability Period, and
(subject to the conditions set forth in Section 4.02), the applicable Issuing
Bank will issue such Letters of Credit. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
account of any Subsidiary as provided in the first sentence of this paragraph,
it will be fully responsible for the reimbursement of LC Disbursements, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted to, or entered into with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

27



--------------------------------------------------------------------------------



 



(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, extension or
renewal of an outstanding Letter of Credit), the Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof, whether such
Letter of Credit is a Financial Letter of Credit or a Performance Letter of
Credit (subject to confirmation of such status by the Administrative Agent and
the applicable Issuing Bank, acting reasonably and in consultation with the
Borrower), and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Bank, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $1,250,000,000, (ii) the Revolving Credit Exposure shall not exceed the
total Commitments and (iii) following the effectiveness of any Maturity Date
Extension Request, the LC Exposure in respect of all Letters of Credit having an
expiration date after the second Business Day prior to the Existing Maturity
Date shall not exceed the aggregate Commitments of the Consenting Lenders
extended pursuant to Section 2.21; provided that an Issuing Bank shall not
issue, amend, renew or extend any Letter of Credit (other than automatic
renewals thereof pursuant to customary evergreen provisions or amendments that
do not effect an extension, or increase the stated face amount, of such Letter
of Credit) if it shall have been notified by the Administrative Agent at the
written request of the Required Lenders that a Default or an Event of Default
has occurred and is continuing and that, as a result, no further Letters of
Credit shall be issued by it (a “Letter of Credit Suspension Notice”); provided
that such Issuing Bank shall have received such Letter of Credit Suspension
Notice within a sufficient amount of time to process internally the instructions
therein contained. Each determination as to whether a Letter of Credit
constitutes a Financial Letter of Credit or a Performance Letter of Credit shall
be made by the Administrative Agent and the applicable Issuing Bank, acting
reasonably and in consultation with the Borrower and, once made, shall be
conclusive and binding upon the Borrower, the Lenders and the Issuing Banks.

 

28



--------------------------------------------------------------------------------



 



(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is two Business Days prior to the Maturity Date.
Notwithstanding the foregoing, any Letter of Credit issued hereunder may, in the
sole discretion of the applicable Issuing Bank, expire after the second Business
Day prior to the Maturity Date but on or before the date that is 90 days after
the Maturity Date, provided that the Borrower hereby agrees that it shall
provide cash collateral in an amount equal to 102% of the LC Exposure in respect
of any such outstanding Letter of Credit to the applicable Issuing Bank at least
10 days prior to the Maturity Date, which such amount shall be (i) deposited by
the Borrower in an account with and in the name of such Issuing Bank and
(ii) held by such Issuing Bank for the satisfaction of the Borrower’s
reimbursement obligations in respect of such Letter of Credit until the
expiration of such Letter of Credit. Any Letter of Credit issued with an
expiration date beyond the second Business Day prior to the Maturity Date shall,
to the extent of any undrawn amount remaining thereunder on the Maturity Date,
cease to be a “Letter of Credit” outstanding under this Agreement for purposes
of the Lenders’ obligations to participate in Letters of Credit pursuant to
clause (d) below. For the avoidance of doubt, if the Maturity Date shall be
extended pursuant to Section 2.21, “Maturity Date” as referenced in this
sentence shall refer to the Maturity Date as extended pursuant to Section 2.21;
provided that, notwithstanding anything in this Agreement (including Section
2.21 hereof) or any other Loan Document to the contrary, the Maturity Date and
the LC Availability Period, as such terms are used in reference to any Issuing
Bank or any Letter of Credit issued thereby, may not be extended with respect to
any Issuing Bank without the prior written consent of such Issuing Bank.
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each such Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
such Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit (provided that such Letter of Credit shall expire no later than
the date set forth in paragraph (c) of this Section), or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

29



--------------------------------------------------------------------------------



 



(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 2:00 p.m., New York City time, on the Business Day immediately
following the date on which the Borrower shall have received notice of such LC
Disbursement; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request (i) in accordance with Section 2.03 that
such payment be financed with an ABR Revolving Borrowing or (ii) in accordance
with Section 2.05 that such payment be financed with a Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan, as the case may be. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse such Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or Swingline
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.
(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect or (iii) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any of the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability

 

30



--------------------------------------------------------------------------------



 



to the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of the applicable Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.
(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement by the date that is three Business Days
following the date such reimbursement is due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

31



--------------------------------------------------------------------------------



 



(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower under this Agreement. If the Borrower is required to provide cash
collateral in accordance with Section 2.11(b) or 2.20, such cash collateral
shall be deposited and shall be held and applied in accordance with this
paragraph. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived. If
the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Revolving Credit Exposure plus the Competitive
Loan Exposure would not exceed the total Commitments and no Default shall have
occurred and be continuing.
(j) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, upon notice to the Administrative Agent, designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below. The acceptance by a Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to such additional Issuing Bank,
executed by the Borrower, the Administrative Agent and such designated Lender
and, from and after the effective date of such agreement, (i) such Lender shall
have all the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender in its capacity as an issuer of Letters of Credit hereunder.
(k) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.12(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit. Without limiting the foregoing, following the
delivery by the Borrower of any notice of termination in respect of any Issuing
Bank (and regardless of whether such notice has become effective), such Issuing
Bank shall have no obligation to issue, amend, renew or extend any Letter of
Credit.

 

32



--------------------------------------------------------------------------------



 



(l) Issuing Bank Exposure Limitation. Notwithstanding anything herein to the
contrary, no Issuing Bank shall have any obligation hereunder to issue Letters
of Credit if, at the time of and after giving effect to such issuance, the
aggregate amount of LC Exposure attributable to Letters of Credit issued by such
Issuing Bank would exceed $750,000,000. Additionally, notwithstanding anything
herein to the contrary, the Borrower and any Issuing Bank may separately agree
to any lesser limit on the amount of LC Exposure attributable to Letters of
Credit issued by such Issuing Bank.
SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the applicable Lenders; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to such Borrowing. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

 

33



--------------------------------------------------------------------------------



 



SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and any Loans resulting from an election made
with respect to any such portion shall be considered a separate Borrowing.
Notwithstanding any other provision of this Section, no Borrowing may be
converted into or continued as a Borrowing with an Interest Period ending after
the Maturity Date. This Section shall not apply to Competitive Loans or
Swingline Loans, which may not be converted or continued.
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or by telecopy by the time
and date that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and, if telephonic, shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower. Notwithstanding any other provision of this Section, the
Borrower shall not be permitted to elect an Interest Period for Eurodollar Loans
that does not comply with Section 2.02(d).
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and shall
end no later than the Maturity Date.
If any such Interest Election Request requests a Eurodollar Borrowing, but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

34



--------------------------------------------------------------------------------



 



(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, such Eurodollar Revolving Borrowing
will be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request of the Required Lenders, so
notifies the Borrower (such notification to be promptly confirmed in writing),
then, so long as an Event of Default is continuing each outstanding Eurodollar
Revolving Borrowing may only be continued as a Eurodollar Borrowing with an
Interest Period of one month.
SECTION 2.09. Termination and Reduction of Commitments; Increase of Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposure plus the
Competitive Loan Exposure would exceed the total Commitments.
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day (or such shorter period as may be acceptable to the
Administrative Agent) prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

35



--------------------------------------------------------------------------------



 



(d) (i) The Borrower may at any time, by written notice to the Administrative
Agent, request Additional Credit Commitments from one or more Additional Credit
Lenders, which may include any existing Lender; provided that at no time shall
the aggregate amount of Additional Credit Commitments effected pursuant to this
paragraph exceed $500,000,000; provided further that each Additional Credit
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent and the Borrower (which approvals shall not be
unreasonably withheld). Each such notice shall set forth (A) the amount of the
Additional Credit Commitments being requested (which shall be in a minimum
amount of $10,000,000) and (B) the date on which such Additional Credit
Commitments are requested to become effective (which shall not be less than
10 days (or such shorter period as may be acceptable to the applicable
Additional Credit Lender) nor more than 45 days after the date of such notice).
(ii) The Borrower and each Person that in its sole discretion agrees to be an
Additional Credit Lender in accordance with sub-paragraph (i) above shall
execute and deliver to the Administrative Agent an Additional Credit Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Additional Credit Commitment of such
Additional Credit Lender. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Additional Credit Assumption Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Additional Credit Assumption Agreement, each such Additional Credit Lender
shall, to the extent not an existing Lender, become a Lender hereunder and this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Additional Credit Commitment
evidenced thereby.
(iii) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all actions as may be reasonably necessary to ensure that, after
giving effect to any Additional Credit Commitment pursuant to this
Section 2.09(d), the outstanding Loans (if any) are held by the Lenders in
accordance with their new pro rata percentages. This may be accomplished at the
discretion of the Administrative Agent (A) by requiring the outstanding Loans to
be prepaid with the proceeds of a new Borrowing, (B) by causing the existing
Lenders to assign portions of their outstanding Loans to Additional Credit
Lenders, which assignments shall be deemed to be effective pursuant to
Section 9.04 or (C) by any combination of the foregoing. Notwithstanding the
foregoing, in order to eliminate any break funding liability to the Borrower,
if, upon the date that any Additional Credit Commitment becomes effective
pursuant to this Section 2.09(d), there is an unpaid principal amount of
Revolving Loans to the Borrower, the principal outstanding amount of all such
Revolving Loans shall (x) in the case of such Revolving Loans which are ABR
Loans, be immediately repaid by the Borrower (but all such Revolving Loans may,
on the terms and conditions hereof, be reborrowed on such date on a pro rata
basis, based on the revised Commitments as then in effect) and (y) in the case
of such Revolving Loans which are Eurodollar Loans, continue to remain
outstanding (notwithstanding any other requirement in this Agreement that such
Revolving Loans be held on a pro rata basis based on the revised Commitments as
then in effect) until the end of the then current Interest Period therefor, at
which time such Eurodollar Loans shall be paid by the Borrower to the Lenders on
a pro rata basis, based on their respective Commitments (if any) immediately
prior to giving effect to any Additional Credit Commitments (but all such
Revolving Loans may, on the terms and conditions hereof, be reborrowed on such
date, and any such reborrowing shall be funded by the Lenders, including the
Lenders holding Additional Credit Commitments, on a pro rata basis based on the
Commitments as then in effect).

 

36



--------------------------------------------------------------------------------



 



(iv) Notwithstanding the foregoing, no Additional Credit Commitment shall become
effective under this Section 2.09(d) unless on the date of such effectiveness,
the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer.
SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the unpaid principal amount of each Revolving Loan made to the
Borrower on the Maturity Date, (ii) to the Administrative Agent for the account
of each Lender that has made a Competitive Loan the unpaid principal amount of
such Competitive Loan on the last day of the Interest Period applicable to such
Loan and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of (A) the Maturity Date and (B) the tenth
Business Day after such Swingline Loan is made; provided that on each date that
a Revolving Loan or a Competitive Loan is made to the Borrower, the Borrower
shall repay all Swingline Loans made to it and then outstanding.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall, absent manifest error, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Borrower and the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

37



--------------------------------------------------------------------------------



 



SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (d) of this Section and payment,
when required thereby, of any amounts required under Section 2.16; provided that
the Borrower shall not have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof.
(b) In the event and on each occasion that the sum of the Revolving Credit
Exposure plus the Competitive Loan Exposure exceeds the total Commitments, the
Borrower shall: first, promptly prepay Swingline Loans in an aggregate amount
sufficient to eliminate such excess, and second, to the extent of any remaining
excess, promptly prepay Revolving Borrowings in an aggregate amount sufficient
to eliminate such excess, and third, to the extent of any remaining excess, or
if no Revolving Borrowings or Swingline Loans are outstanding, make a deposit in
a cash collateral account maintained by the Administrative Agent pursuant to
Section 2.06(i) to be held as security for the Borrower’s obligations in respect
of Letters of Credit. To the extent the amount of cash collateral provided
hereunder at any time exceeds the LC Exposure at such time and no Event of
Default has occurred and is continuing, the excess thereof shall be returned to
the Borrower.
(c) Prior to any optional or mandatory prepayment of Borrowings, the Borrower
shall select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (d) below.
(d) The Borrower shall notify the Administrative Agent (and in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) or by telecopy of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 12:00 noon, New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 10:00 a.m., New
York City time, on the Business Day of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 1:00 p.m., New York City time, on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof, to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing or a
Swingline Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing or a Swingline Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

 

38



--------------------------------------------------------------------------------



 



SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender (other than a Defaulting Lender) a facility fee,
which shall accrue at the Applicable Rate on the daily amount of the Commitments
of such Lender (whether used or unused) during the period from and including the
date hereof to but excluding the date on which such Commitments terminate;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitments terminate, then such facility fee shall continue to accrue
on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which all the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which all the
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 365 (or 366, as the case may be) days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue on the average daily amount of such Lender’s LC
Exposure in respect of Performance Letters of Credit and Financial Letters of
Credit (excluding, in each case, any LC Exposure attributable to unreimbursed LC
Disbursements) at the Applicable Rate for Performance Letters of Credit or
Financial Letters of Credit, as the case may be, during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to each Issuing Bank a fronting fee, which shall
accrue at a rate per annum as may be separately agreed upon by the Borrower and
such Issuing Bank on the daily amount of the LC Exposure attributable to
Performance Letters of Credit or Financial Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure attributable to such Letters of
Credit issued by such Issuing Bank, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the later of the date on which
the Commitments terminate and the date on which there shall cease to be any LC
Exposure. All participation fees and fronting fees in respect of Letters of
Credit shall be computed on the basis of a year of 365 (or 366, as the case may
be) days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

39



--------------------------------------------------------------------------------



 



(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for its own account or, in the case of facility fees
and participation fees, for distribution to the Lenders. Fees paid shall not be
refundable under any circumstances.
SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Borrowing, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate or (ii) in
the case of a Eurodollar Competitive Borrowing, at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus (or minus, as applicable)
the Margin applicable to such Borrowing.
(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.
(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

40



--------------------------------------------------------------------------------



 



SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Eurodollar Competitive Loan, the Lender that is required to make such Loan)
that the Adjusted LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender or any Issuing Bank (except for
any such requirement reflected in the Adjusted LIBO Rate);
(ii) impose on any Lender or Issuing Bank or the London interbank markets any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein; or
(iii) subject any Recipient to any Taxes on its Loans, loan principal, Letters
of Credit, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Excluded Taxes on gross or net income, profits or revenue (including
value added or similar Taxes));

 

41



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan or
Fixed Rate Loan or to increase the cost to such Lender, any Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender, such Issuing Bank or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, such Issuing Bank or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.
(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made, or participations in Letters of Credit held,
by such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank, or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank the
amount shown as due on any such certificate within 10 Business Days after
receipt thereof.
(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided
that, the Borrower shall not be required to compensate a Lender or any Issuing
Bank pursuant to paragraph (a) or (b) of this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

42



--------------------------------------------------------------------------------



 



(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.11(d) and is revoked in accordance therewith),
(d) the failure to borrow any Competitive Loan after accepting the Competitive
Bid to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed
Rate Loan other than on the last day of the Interest Period, as the case may be,
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate or Fixed Rate, as
applicable, that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof. Notwithstanding the foregoing, the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.16 for any loss, cost or expense
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the event giving rise to such loss, cost or expense and of such
Lender’s intention to claim compensation therefor.
SECTION 2.17. Taxes. (a) Each payment by any Loan Party under any Loan Document
shall be made without withholding for any Taxes, unless such withholding is
required by any law. If any Withholding Agent determines, in its sole discretion
exercised in good faith, that it is so required to withhold any Taxes, then such
Withholding Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such withholding been made.

 

43



--------------------------------------------------------------------------------



 



(b) The Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(c) As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d) The Loan Parties shall jointly and severally indemnify each Recipient for
any Indemnified Taxes that are paid or payable by such Recipient in connection
with any Loan Document (including amounts paid or payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within 10 days after the Recipient delivers to any
Loan Party a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing the basis for the indemnification
claim; provided that no Loan Party shall be required to indemnify any Recipient
pursuant to this paragraph for any such Indemnified Taxes (including expenses
arising therefrom or with respect thereto) paid by the Recipient more than
180 days prior to the date that the Recipient notifies the applicable Loan Party
of such payment by the Recipient of such Indemnified Taxes and of the
Recipient’s intention to claim indemnification therefor. Such certificate shall
be conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.
(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

 

44



--------------------------------------------------------------------------------



 



(f) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by either
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A) through (E) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies reasonably requested by the Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

 

45



--------------------------------------------------------------------------------



 



(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including an entity treated as a partnership
for U.S. federal income tax purposes or a participating Lender) (1) an IRS Form
W-8IMY on behalf of itself and (2) the relevant forms prescribed in clauses (A),
(B), (C), (D) and (F) of this paragraph (f)(ii) that would be required of each
such beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
(and not a participating Lender) and one or more of its partners are claiming
the exemption for portfolio interest under Section 881(c) of the Code, such
Lender may provide a U.S. Tax Certificate on behalf of such partners; or
(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iii), “FATCA” shall include any amendments made
to Sections 1471 through 1474 of the Code, and any regulations or official
interpretations thereof, after the date of this Agreement.

 

46



--------------------------------------------------------------------------------



 



(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including additional amounts paid pursuant to
this Section 2.17), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.17(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.17(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.17(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.
(h) For purposes of Section 2.17(e) and (f), the term “Lender” includes any
Issuing Bank.
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Except as otherwise provided in Section 2.06(e), the Borrower shall make each
payment required to be made by it hereunder or under any other Loan Document
(whether of principal, interest or fees, reimbursements of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent
for the account of the applicable Lenders or Issuing Bank or, in any such case,
to such other account as the Administrative Agent shall from time to time
specify in a notice delivered to the Borrower, except that payments to the
Swingline Lender, payments to an Issuing Bank as expressly provided herein and
payments pursuant to Sections 2.15 (other than paragraph (b) thereof), 2.16,
2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Any payment
required to be made by the Administrative Agent shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

47



--------------------------------------------------------------------------------



 



(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in Swingline Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans and participations in Swingline
Loans and participations in LC Disbursements and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Loans or participations in Swingline Loans or participations in LC
Disbursements, as applicable, of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans or participations in Swingline Loans or
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Swingline Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender or Issuing Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against the Borrower rights
of set-off and counterclaim with respect to such participation as fully as if
such Lender or such Issuing Bank were a direct creditor of the Borrower in the
amount of such participation.

 

48



--------------------------------------------------------------------------------



 



(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each of the Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or paragraph (d) of this
Section 2.18, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
(including any Issuing Bank) requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender (including any
Issuing Bank) or any Governmental Authority for the account of any Lender
(including any Issuing Bank) pursuant to Section 2.17, then such Lender
(including such Issuing Bank) shall use reasonable efforts to designate a
different lending office for funding or booking its Loans (or issuing its
Letters of Credit) hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the reasonable
judgment of such Lender (including such Issuing Bank), such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender (including such Issuing Bank) to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender (including
such Issuing Bank). The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender (including any Issuing Bank) in connection with
any such designation or assignment.
(b) If (i) any Lender (including any Issuing Bank) requests compensation under
Section 2.15, (ii) the Borrower is required to pay any additional amount to any
Lender (including any Issuing Bank) or any Governmental Authority for the
account of any Lender (including any Issuing Bank) pursuant to Section 2.17,
(iii) any Lender has become a Defaulting Lender, (iv) any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders) and with respect to which the Required Lenders shall have granted their
consent or (v) any Lender is a Declining Lender under Section 2.21, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such

 

49



--------------------------------------------------------------------------------



 



assignment); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent, the Swingline Lender and any
Issuing Bank, which consents shall not unreasonably be withheld, (B) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans (other than Competitive Loans), participations in Swingline Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction or
elimination in such compensation, payments or additional interest, (D) in the
case of any such assignment and delegation resulting from the failure to provide
a consent, the assignee shall have given such consent and, as a result of such
assignment and delegation and any contemporaneous assignments and delegations
and consents, the applicable amendment, waiver, discharge or termination can be
effected and (E) in the case of any such assignment and delegation in respect of
a Lender where such Lender (or any Affiliate thereof) is an Issuing Bank, the
Borrower shall, substantially simultaneously with such assignment and transfer,
terminate such Lender (or, at the request of any such Affiliate, such Affiliate)
as an Issuing Bank in accordance with Section 2.09. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Acceptance executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.
SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) except to the extent provided to the contrary in paragraph (iv) of
Section 2.20(c) below, facility fees shall cease to accrue pursuant to
Section 2.12(a) on the unused amount of the Commitment of such Defaulting
Lender;
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

 

50



--------------------------------------------------------------------------------



 



(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i) the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that the sum of all Non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the sum of all Non-Defaulting Lenders’
Revolving Credit Commitments;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two Business Days following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.06(i) for so long as such
LC Exposure is outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;
(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to such
reallocation; and
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment utilized by such LC Exposure) and participation fees payable
under Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Banks (and allocated among them ratably based on the
amount of such Defaulting Lender’s LC Exposure attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

51



--------------------------------------------------------------------------------



 



(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend, renew or extend any Letter of Credit, unless in each case it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure or LC Exposure, as applicable, will be fully covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
such funded Swingline Loan or in any such issued, amended, renewed or extended
Letter of Credit will be allocated among the Non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).
In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the date hereof and for so long as such Bankruptcy Event
shall continue or (y) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan, and no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
SECTION 2.21. Extension of Maturity Date. (a) The Borrower may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy thereof to each of the Lenders) not less than 30 days
prior to the then existing maturity date for Commitments hereunder (the
“Existing Maturity Date”), request that the Lenders extend the Existing Maturity
Date in accordance with this Section 2.21. Each Maturity Date Extension Request
shall (i) specify the date to which the Maturity Date is sought to be extended,
(ii) specify the changes, if any, to the Applicable Rate to be applied in
determining the interest payable on Revolving Loans of, and fees payable
hereunder to, Consenting Lenders in respect of that portion of their Commitments
(and related Revolving Loans) extended to such new Maturity Date and the time as
of which such changes will become effective (which may be prior to the Existing
Maturity Date), and (iii) specify any other amendments or modifications to this
Agreement to be effected in connection with such Maturity Date Extension
Request, provided that no such changes or modifications requiring approvals
pursuant to Section 9.02(b) shall become effective prior to the then existing
Maturity Date unless such other approvals have been obtained. In the event a
Maturity Date Extension Request shall have been delivered by the Borrower, each
Lender shall have the right to agree to the extension of the Existing Maturity
Date and other matters contemplated thereby on the terms and subject to the
conditions set forth therein (each Lender agreeing to the Maturity Date
Extension Request being referred to herein as a “Consenting Lender” and each
Lender not agreeing thereto being referred to herein as a “Declining Lender”),
which right may

 

52



--------------------------------------------------------------------------------



 



be exercised by written notice thereof, specifying the maximum amount of the
Commitment of such Lender with respect to which such Lender agrees to the
extension of the Maturity Date, delivered to the Borrower (with a copy to the
Administrative Agent) not later than a day to be agreed upon by the Borrower and
the Administrative Agent following the date on which the Maturity Date Extension
Request shall have been delivered by the Borrower (it being understood that any
Lender that shall have failed to exercise such right as set forth above shall be
deemed to be a Declining Lender). If a Lender elects to extend only a portion of
its then existing Commitment, it will be deemed for purposes hereof to be a
Consenting Lender in respect of such extended portion and a Declining Lender in
respect of the remaining portion of its Commitment. If Consenting Lenders shall
have agreed to such Maturity Date Extension Request in respect of Commitments
held by them, then, subject to paragraph (d) of this Section, on the date
specified in the Maturity Date Extension Request as the effective date thereof
(the “Extension Effective Date”), (i) the Existing Maturity Date of the
applicable Commitments shall, as to the Consenting Lenders, be extended to such
date as shall be specified therein, (ii) the terms and conditions of the
Commitments of the Consenting Lenders (including interest and fees (including
Letter of Credit fees) payable in respect thereof), shall be modified as set
forth in the Maturity Date Extension Request and (iii) such other modifications
and amendments hereto specified in the Maturity Date Extension Request shall
(subject to any required approvals (including those of the Required Lenders)
having been obtained) become effective.
(b) Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.19 and 9.04, at any time prior to
the Existing Maturity Date, to replace a Declining Lender (for the avoidance of
doubt, only in respect of that portion of such Lender’s Commitments subject to a
Maturity Date Extension Request that it has not agreed to extend) with a Lender
or other financial institution that will agree to such Maturity Date Extension
Request, and any such replacement Lender shall for all purposes constitute a
Consenting Lender in respect of the Commitment assigned to and assumed by it on
and after the effective time of such replacement.
(c) If a Maturity Date Extension Request has become effective hereunder:
(i) not later than the fifth Business Day prior to the Existing Maturity Date,
the Borrower shall make prepayments of Loans and shall provide cash collateral
in respect of Letters of Credit in the manner set forth in Section 2.11, such
that, after giving effect to such prepayments and such provision of cash
collateral, the aggregate credit exposures outstanding as of such date will not
exceed the aggregate Commitments of the Consenting Lenders extended pursuant to
this Section 2.21 (and the Borrower shall not be permitted thereafter to request
any Loan or any issuance, amendment, renewal or extension of a Letter of Credit
if, after giving effect thereto, the aggregate credit exposures outstanding
would exceed the aggregate amount of the Commitments so extended); and

 

53



--------------------------------------------------------------------------------



 



(ii) on the Existing Maturity Date, the Commitment of each Declining Lender
shall, to the extent not assumed, assigned or transferred as provided in
paragraph (b) of this Section, terminate, and the Borrower shall repay all the
Revolving Loans of each Declining Lender, to the extent such Revolving Loans
shall not have been so purchased, assigned and transferred, in each case
together with accrued and unpaid interest and all fees and other amounts owing
to such Declining Lender hereunder (accordingly, the Commitment of any
Consenting Lender shall, to the extent the amount of such Commitment exceeds the
amount set forth in the notice delivered by such Lender pursuant to paragraph
(a) of this Section, be permanently reduced by the amount of such excess, and
the Borrower shall prepay the proportionate part of the outstanding Revolving
Loans of such Consenting Lender, in each case together with accrued and unpaid
interest thereon to but excluding the Existing Maturity Date and all fees and
other amounts payable in respect thereof on or prior to the Existing Maturity
Date), it being understood that such repayments may be funded with the proceeds
of new Revolving Borrowings made simultaneously with such repayments by the
Consenting Lenders, which such Revolving Borrowings shall be made ratably by the
Consenting Lenders in accordance with their extended Commitments.
(d) Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in Section 4.02 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such Maturity Date
Extension Request) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer.
(e) Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section 2.21, or any amendment or modification of the
terms and conditions of the Commitments and Revolving Loans of the Consenting
Lenders effected pursuant thereto, shall be deemed to (i) violate the last
sentence of Section 2.09(c) or Section 2.18(b) or 2.18(c) or any other provision
of this Agreement requiring the ratable reduction of Commitments or the ratable
sharing of payments or (ii) require the consent of all Lenders or all affected
Lenders under Section 9.02(b).
(f) The Borrower, the Administrative Agent and the Consenting Lenders may enter
into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section 2.21.

 

54



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
The Borrower represents and warrants (as to itself and its own Subsidiaries) to
the Lenders that:
SECTION 3.01. Organization; Powers. The Borrower and each Significant Subsidiary
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s and the Guarantor’s corporate powers and have been duly authorized by
all necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Borrower and constitutes, and the
Guarantee Agreement, when executed and delivered by the Guarantor, will
constitute, a legal, valid and binding obligation of the Borrower or the
Guarantor, as the case may be, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of the Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon the Borrower or any of the
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of the Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of the Subsidiaries.
SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders the consolidated balance sheet and
statements of income, stockholders’ equity and cash flows of the Borrower and
its consolidated Subsidiaries (i) as of and for the fiscal year ended
December 31, 2010, reported on by PricewaterhouseCoopers LLP, independent
registered public accounting firm and (ii) as of and for the fiscal quarter
ended March 31, 2011, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to normal year-end audit adjustments.

 

55



--------------------------------------------------------------------------------



 



(b) Since December 31, 2010, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.
SECTION 3.05. Properties. (a) The Borrower and each Significant Subsidiary has
good title to, or valid leasehold interests in, all its real and personal
property material to the business of the Borrower and its Subsidiaries taken as
a whole, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b) The Borrower and each Significant Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Borrower and its Subsidiaries taken as a whole,
and the use thereof by the Borrower or such Significant Subsidiary does not
infringe upon the rights of any other Person, except for any such ownership,
licenses or infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of the Subsidiaries (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.08. Investment Company Status. Neither the Borrower nor the Guarantor
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

56



--------------------------------------------------------------------------------



 



SECTION 3.09. Taxes. The Borrower and each Subsidiary has filed or caused to be
filed on a timely basis (taking into account all extensions granted by the
applicable Governmental Authority) all United States federal and applicable
foreign, state and local Tax returns and reports and all other Tax returns and
reports which are required to be filed and have paid or caused to be paid all
Taxes required to have been paid by it, except (a) such Taxes, if any, as are
being contested in good faith by appropriate proceedings as to which adequate
reserves have been provided in accordance with GAAP and (b) to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by an amount which could reasonably be expected
to result in a Material Adverse Effect, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount which
could reasonably be expected to result in a Material Adverse Effect.
SECTION 3.11. Disclosure. As of the Effective Date, neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement (as modified or supplemented by other information so furnished on or
prior to the Effective Date) contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.
SECTION 3.12. Federal Regulations. The proceeds of the Loans will be used only
for general corporate purposes. No part of the proceeds of any Loan will be used
to purchase or carry any Margin Stock in violation of Regulation U or X of the
Board. As of the date of this Agreement, if the full amount of the Lenders’
Commitments were used to purchase Margin Stock, no more than 25% of the value of
the assets of the Borrower, or of the Borrower and its Subsidiaries taken as a
whole, which are subject to the restrictions contained in Article VI would
constitute Margin Stock. If the proceeds of any Loan are to be used in a manner
which would cause such Loans to be classified as “purpose loans” under
Regulation U, then at the time of the making of such Loan and at the time of the
making of each Loan thereafter (after applying the proceeds of all Loans then
being or theretofore made), no more than 25% of the value of the assets of the
Borrower, or of the Borrower and its Subsidiaries taken as a whole, which are
subject to the restrictions contained in Article VI shall constitute Margin
Stock. If at any time the representation set forth in the preceding sentence
would be required to be made but cannot be made by the Borrower, such
representation shall not be required to be made, provided that the Borrower
shall at all times thereafter comply with Article X.

 

57



--------------------------------------------------------------------------------



 



SECTION 3.13. Subsidiaries. Schedule 3.13 sets forth as of the Effective Date a
list of all Subsidiaries and the percentage ownership (directly or indirectly)
of the Borrower therein. Except to the extent that could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
the shares of capital stock or other ownership interests so indicated on
Schedule 3.13 are fully paid and non-assessable and are owned by the Borrower,
directly or indirectly, free and clear of all Liens other than Liens permitted
under Section 6.02(a), (c), (f) or, to the extent applicable to any of the
foregoing paragraphs of Section 6.02, 6.02(i).
SECTION 3.14. OFAC. Neither the Borrower nor any of its Subsidiaries, nor, to
the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate thereof, is currently subject to any U.S. sanctions administered or
enforced by OFAC, and the Borrower will not directly or indirectly use the
proceeds from the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing activities of or with any Person or any country or
territory that, at the time of such financing, is the subject of any OFAC
sanctions.
SECTION 3.15. FCPA. No part of the proceeds of the Loans will be authorized for
use, directly or indirectly, for any payments to any officer or employee of a
government, or government-controlled entity, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA.
ARTICLE IV
Conditions
SECTION 4.01. Effective Date. The obligations of the Lenders and the Issuing
Banks hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b) The Guarantee Agreement shall have been duly executed and delivered to the
Administrative Agent by Newmont USA.

 

58



--------------------------------------------------------------------------------



 



(c) The Administrative Agent shall have received reasonably satisfactory written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Stephen P. Gottesfeld, Vice President and General Counsel of
the Borrower and the Guarantor and White & Case LLP, special counsel for the
Borrower and the Guarantor. The Borrower and the Guarantor hereby request such
counsel to deliver such opinions.
(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the Guarantor
and the authorization of the Transactions by the Borrower and the Guarantor, all
in form and substance reasonably satisfactory to the Administrative Agent.
(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(f) Prior to or substantially contemporaneously with the initial funding of
Loans on the Effective Date, all principal, premium, if any, interest, fees and
other amounts due or outstanding under the Existing Credit Agreement shall have
been or shall be paid in full (except that the Existing Letters of Credit shall
remain outstanding as Letters of Credit hereunder), the commitments thereunder
shall have been or shall be terminated and all guarantees existing in connection
therewith shall have been or shall be discharged and released, and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof.
(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, payment or reimbursement of all fees and expenses (including fees,
charges and disbursements of counsel) required to be paid or reimbursed by any
Loan Party to the Administrative Agent or the Arranger in connection with the
Transactions.
(h) The lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act
to the extent requested at least 10 days prior to the Effective Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder and of any
Issuing Bank to issue, amend, renew or extend any Letter of Credit hereunder,
and the incorporation of the Existing Letters of Credit as Letters of Credit
hereunder, shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on May 23, 2011 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

 

59



--------------------------------------------------------------------------------



 



SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Banks to issue, amend, renew or
extend any Letter of Credit hereunder (other than automatic renewals thereof
pursuant to customary evergreen provisions or amendments that do not increase
the stated face amount of such Letter of Credit) is subject to the satisfaction
(or waiver in accordance with Section 9.02) of the following conditions:
(a) The representations and warranties of the Borrower set forth in this
Agreement shall (other than the representations and warranties set forth in
Sections 3.04(b) and 3.06 and except as expressly provided in the last sentence
of Section 3.12) be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit (other than automatic renewals thereof pursuant to
customary evergreen provisions or amendments that do not increase the stated
face amount of such Letter of Credit), as applicable (except to the extent
expressly made as of another date, in which case such representations and
warranties shall be true and correct in all material respects as of such other
date).
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of any Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c) At the time of the making of the first Loan or issuance of a Letter of
Credit, if any, when the representation in the third sentence of Section 3.12
would be required to be made, but cannot be made, then as a condition precedent
to such Borrowing or issuance of a Letter of Credit, the Borrower shall have
delivered to the Administrative Agent a Form F.R. G-3 or Form F.R. U 1, as
applicable, for each Lender, duly completed by the Borrower in conformity with
Regulation U of the Board.
Each Borrowing and each request for the issuance, amendment, renewal or
extension of a Letter of Credit (other than automatic renewals thereof pursuant
to customary evergreen provisions or amendments that do not increase the stated
face amount of such Letter of Credit) shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

60



--------------------------------------------------------------------------------



 



ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or fully cash collateralized or
supported by a backstop letter of credit, in either case, in a manner reasonably
satisfactory to the applicable Issuing Bank and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:
(a) within 100 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Pricewaterhouse Coopers LLP or other independent registered
public accounting firm of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (it being understood that the foregoing can be satisfied by delivery of
the Borrower’s relevant Form 10-K);
(b) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes (it being understood that the
foregoing can be satisfied by delivery of the Borrower’s relevant Form 10-Q);
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.01, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) if any Lease Accounting GAAP Change shall have become
effective and shall have been applied by the Borrower, and such Lease Accounting
GAAP Change affects the comparability of the consolidated financial statements
(or any part thereof) for such fiscal year or such fiscal quarter compared to
the corresponding consolidated financial statements (or such part thereof) for
the prior fiscal year or the corresponding fiscal quarter of such prior fiscal
year in any material respect, specifying the effect of such Lease Accounting
GAAP Change on the consolidated financial statements for such fiscal year or
such fiscal quarter;

 

61



--------------------------------------------------------------------------------



 



(d) concurrently with any delivery of financial statements under clause
(a) above, to the extent permitted by the internal policies of the independent
registered accounting firm referred to in paragraph (a) above, a certificate of
such accounting firm in customary form stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default or Event of Default continuing under Section 6.01 on the date of such
certificate, except as specified in such certificate (which certificate may be
limited to the extent required by accounting rules or guidelines); and
(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a) the occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof as to which there is a reasonable possibility of an
adverse determination and which, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d) any other development, including without limitation any development relating
to an Environmental Liability, that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. (i) The Borrower will, and will
cause each of its Significant Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and (ii) the Borrower will, and will cause each of its Significant
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect the rights, licenses, permits, privileges and
franchises material to the conduct of the business of the Borrower and its
Subsidiaries taken as a whole; provided that the foregoing shall not
(x) prohibit any merger, consolidation, liquidation, dissolution or sale
permitted (or not restricted) under Section 6.03 or (y) require the maintenance
of any right, license, permit, privilege or franchise where the failure to
maintain same could not reasonably be expected to have a Material Adverse
Effect.

 

62



--------------------------------------------------------------------------------



 



SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its Tax liabilities that, if not paid, could reasonably
be expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.
SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, in good working order and condition, ordinary wear and tear and damage by
casualty excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, except, in each case, where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority, including without limitation all Environmental Laws,
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only for
(a) the payment of principal, premium, if any, interest, fees and other amounts
due or outstanding under the Existing Credit Agreement and (b) general corporate
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X (after giving effect to Article X).
Letters of Credit will be issued only to support obligations incurred by the
Borrower and its subsidiaries in their business operations.
SECTION 5.09. Further Assurances. The Borrower will, and will cause Newmont USA
to, execute any and all further documents, agreements and instruments, and take
all further actions that may be required under any applicable law or regulation,
or that the Administrative Agent may reasonably request, to cause the Guarantee
Requirement to be and remain satisfied at all times, subject to Section 9.14.

 

63



--------------------------------------------------------------------------------



 



ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or fully cash collateralized or
supported by a backstop letter of credit, in either case, in a manner reasonably
satisfactory to the applicable Issuing Bank and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Consolidated Indebtedness. The Borrower will not, as of the last
day of any fiscal quarter, permit Total Indebtedness as of such date to exceed
an amount equal to 62.5% of Total Capitalization as of such date.
SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:
(a) Permitted Encumbrances;
(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Effective Date and (to the extent securing Indebtedness in excess of
$25,000,000) set forth in Schedule 6.02; provided that (i) such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secured on the
Effective Date;
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;
(d) Liens (including Liens arising in connection with any Capital Lease
Obligation) on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to, at the time of, or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary;

 

64



--------------------------------------------------------------------------------



 



(e) Liens securing Indebtedness otherwise permitted pursuant to this Agreement
incurred in connection with any Capital Lease Obligation related solely to the
Gold Ore Treatment facility located near Carlin, Nevada;
(f) Liens securing Indebtedness otherwise permitted pursuant to this Agreement
incurred in connection with the development, construction or operation of a
project developed or constructed after the Effective Date so long as such Liens
encumber only the project itself and/or the ownership interest held by the
Borrower or any Subsidiary therein;
(g) a sale-leaseback transaction with respect to the Autoclave Equipment Plants;
(h) Liens not otherwise permitted by this Section 6.02 which, in the aggregate,
secure Indebtedness and other obligations not exceeding (as to the Borrower and
all of its Subsidiaries) $600,000,000 in aggregate principal amount at any time
outstanding;
(i) Liens in respect of the cash collateralization of (i) Letters of Credit
pursuant to Section 2.11(b), (ii) any Defaulting Lender’s participation in
Letters of Credit or Swingline Loans as contemplated by this Agreement and (iii)
(x) letters of credit issued under other bank credit facilities permitted by
this Agreement to the extent the aggregate stated face amounts of such letters
of credit exceed the commitments under the applicable bank credit facility and
(y) any defaulting lender’s participation in letters of credit or swingline
loans under other bank credit facilities permitted by this Agreement; and
(j) extensions, renewals, refinancings or replacements of any Lien referred to
in paragraphs (b), (c), (d), (e), (f) and (g) of this Section 6.02, provided
that the principal amount of the Indebtedness or obligation secured thereby is
not increased (except by the amount of any accrued and unpaid interest or
premium in connection therewith and any reasonable fees associated with such
extension, renewal, refinancing or replacement) and that any such extension,
renewal or replacement is limited to the property originally encumbered thereby.
SECTION 6.03. Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, nor permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing:
(a) any Subsidiary may merge or consolidate with the Borrower;

 

65



--------------------------------------------------------------------------------



 



(b) the Borrower may merge or consolidate with any other Person so long as:
(i) the Borrower, is the surviving corporation or the surviving corporation (if
the surviving corporation is not the Borrower) shall assume all of the Loans and
other obligations of the Borrower under this Agreement pursuant to an Assumption
Agreement substantially in the form of Exhibit B; and
(ii) the credit rating for Index Debt of the surviving corporation from either
Moody’s or S&P immediately after such transaction is at least equal to the
credit rating for Index Debt of the Borrower immediately prior to the initial
public announcement of such transaction, provided, that in any event the
requirements of this clause (ii) shall be deemed satisfied if the surviving
corporation has a credit rating after such merger or consolidation of at least
BBB, in the case of S&P, or Baa2, in the case of Moody’s.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b) the Borrower shall (i) fail to pay (A) any interest on any Loan, (B) any
reimbursement obligation in respect of any LC Disbursement, or (C) any regularly
accruing fees hereunder, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days or
(ii) fail to pay any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue for 15 days after the
Borrower is notified thereof by the Administrative Agent or any Lender;
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

 

66



--------------------------------------------------------------------------------



 



(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;
(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of the Required Lenders);
(f) the Borrower or any Significant Subsidiary shall fail to make any payment of
principal or interest (and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to the period of grace, if any, provided in the instrument or agreement
relating to such Material Indebtedness);
(g) any event or condition occurs (i) that results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any such Material Indebtedness (other than any Non-Recourse
Indebtedness) to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity;
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action for the purpose of effecting any of the foregoing;

 

67



--------------------------------------------------------------------------------



 



(j) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (excluding any amount paid or covered by independent
third-party insurance as to which the insurer has been notified of such judgment
and has not denied coverage) shall be rendered against the Borrower, any
Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed (or, in the case of a judgment in a jurisdiction other
than the United States of America or any political subdivision thereof, such
longer period as the Borrower and the Administrative Agent shall agree in good
faith, provided that the Borrower or such Significant Subsidiary shall be
contesting such execution in accordance with appropriate proceedings; provided
further that the Administrative Agent shall not agree to an additional period in
excess of 120 consecutive days without the consent of the Required Lenders), or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Significant Subsidiary to enforce any such
judgment;
(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(l) a Change in Control shall occur;
(m) the Borrower or any Significant Subsidiary (i) shall fail to make any
payment or delivery in respect of any Material Commodity Hedging Indebtedness,
and (ii) after giving effect to any applicable notice requirement or grace
period, there occurs a liquidation of, an acceleration of obligations under, or
an early termination of, the Commodity Hedging Agreement under which such
Material Commodity Hedging Indebtedness arises, and (iii) the Borrower or such
Significant Subsidiary shall fail to make any payment due under such Commodity
Hedging Agreement as a result of such liquidation, acceleration or early
termination within the period provided under such Commodity Hedging Agreement;
(n) except as provided in Section 9.14, the Guarantee Agreement shall cease to
be enforceable with respect to the Guarantor or the Guarantor shall assert in
writing that the Guarantee Agreement or any guarantee thereunder has ceased to
be or is not enforceable;
(o) the Borrower shall fail to comply with Section 2.21(c); or
(p) the Borrower shall fail to provide cash collateral in respect of any
outstanding Letter of Credit having an expiration date after the second Business
Day prior to the Maturity Date by the date that is 10 days prior to the Maturity
Date in an amount equal to 102% of the LC Exposure in respect of such Letter of
Credit and otherwise in accordance with Section 2.06(c) and such failure shall
remain unremedied on the fifth Business Day prior to the Maturity Date;

 

68



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.06(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; and in case of any event with respect
to the Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate, the principal of the Loans and, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, and the deposit
of such cash collateral in respect of LC Exposure shall immediately and
automatically become due, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

69



--------------------------------------------------------------------------------



 



The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct, as determined by a court of competent jurisdiction by a final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower, a Lender or an Issuing Bank, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not have any liability arising from
(A) any confirmation of the Revolving Credit Exposure or the component amounts
thereof or (B) any determination as to whether a Letter of Credit constitutes a
Financial Letter of Credit or a Performance Letter of Credit.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

70



--------------------------------------------------------------------------------



 



The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent reasonably acceptable to the Borrower, which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor. Following the effectiveness of the Administrative Agent’s resignation
from its capacity as such, the provisions of this Article and Section 9.03, as
well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

71



--------------------------------------------------------------------------------



 



Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender or Issuing Bank,
or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Acceptance or an Additional Credit Assumption Agreement pursuant to which it
shall become a Lender hereunder, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.
Notwithstanding anything herein to the contrary, neither the Arranger nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders (except as provided herein with respect to consent rights
over successor Administrative Agents) and the Issuing Banks, and neither the
Borrower nor any other Loan Party shall have any rights as a third party
beneficiary of any such provisions.
ARTICLE IX
Miscellaneous
SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(a) if to the Borrower, to it at 6363 South Fiddlers Green Circle, Greenwood
Village, Colorado 80111, Attention of Treasurer (Telecopy No. (303) 837-5150),
Attention: Treasurer;
(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A. Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Leslie Hill (Telecopy No. (713) 427-6307), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, New York 10179, Attention of Gitanjali Pundir
(Telecopy No. (212) 270-5100);

 

72



--------------------------------------------------------------------------------



 



(c) if to the Swingline Lender, to JPMorgan Chase Bank, N.A. Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Leslie Hill (Telecopy No. (713) 427-6307), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, New York 10179, Attention of Gitanjali Pundir
(Telecopy No. (212) 270-5100);
(d) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrower;
(e) if to any Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire; and
(f) notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of such Default at the time.

 

73



--------------------------------------------------------------------------------



 



(b) Except as provided in Section 2.21, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders (and,
additionally, in each case, if its rights and obligations are affected thereby,
the Swingline Lender), or in the case of the Guarantee Agreement, the Guarantor;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or the amount of any LC Disbursement or reduce the rate of interest
thereon (other than a waiver of post-default additional interest as specified in
Section 2.13(a)), or reduce any fees payable to any Lender hereunder, without
the written consent of each Lender adversely affected thereby, (iii) postpone
the scheduled date of payment of the principal amount of any Loan or the
scheduled date of payment of any LC Disbursement, or any interest thereon (other
than a waiver of post-default additional interest as specified in
Section 2.13(d)), or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender adversely affected
thereby, (iv) change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender adversely affected thereby or (v) change any of the provisions of this
Section 9.02(b) or the definition of “Required Lenders” (other than any change
to the definition of “Required Lenders” necessary for any new class of Lenders
to be treated on the same basis as existing Lenders) or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, Issuing Bank or the Swingline
Lender. Notwithstanding any of the foregoing (A) no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of (1) any Defaulting Lender, except with respect to
any amendment, waiver or other modification referred to in clause (i), (ii) or
(iii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification or (2) any Lender that receives payment in full of the principal of
and interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification, (B) any provision
of this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five Business Days prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
(x) the Required Lenders stating that the Required Lenders object to such
amendment or (y) any Issuing Bank affected by such amendment stating that it
objects to such amendment, and (C) this Agreement may be amended to provide for
Additional Credit Commitments in the manner contemplated by Section 2.09(d) and
the extension of the Maturity Date as provided in Section 2.21, in each case
without any additional consents.

 

74



--------------------------------------------------------------------------------



 



SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arranger and its Affiliates, including the reasonable
and documented fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facility provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, the Arranger or,
after the occurrence of a Default or an Event of Default, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided further
that the Borrower, in connection with the foregoing, shall only be required to
pay the fees and expenses of (A) one counsel engaged to represent the
Administrative Agent and (B) in the case of the preceding clause (iii), (1) one
joint counsel engaged to represent all Issuing Banks and all Lenders, plus one
additional counsel for each of the parties taken as a whole who are similarly
situated in the event any Issuing Bank or Lender shall have reasonably
determined, or been advised by counsel, that there are or may be actual
conflicts of interest, including situations in which one or more legal defenses
available to it are different from or in additional to those available to any
other Issuing Bank or Lender, and (2) such other joint local counsel in any
applicable jurisdiction engaged to represent the Administrative Agent, all
Issuing Banks and all Lenders as may be required in the reasonable judgment of
the Administrative Agent.
(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arranger, each Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (but limited, in the
case of legal fees and expenses, to the documented fees, charges and
disbursements of one counsel for the Indemnitees, taken as a whole, and, if
necessary, one local counsel in any applicable jurisdiction plus one additional
counsel (and one additional local counsel in each applicable jurisdiction) for
each of the parties taken as a whole who are similarly situated in the event any
Indemnitee shall have reasonably determined, or been advised by counsel, that
there are or may be conflicts of interest, including situations in which one or
more legal defenses available to it are different from or in additional to those
available to any other Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of any actual or
prospective claim, litigation,

 

75



--------------------------------------------------------------------------------



 



investigation or proceeding (regardless of whether any Indemnitee is a party
thereto and regardless of whether such matter is initiated by a third party, the
Borrower or any Affiliate of the Borrower) relating to (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties to the Loan Documents of their
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (A) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or wilful misconduct of such Indemnitee (or any
Related Party of such Indemnitee) or, solely in the case of a claim initiated by
the Borrower, material breach of such Indemnitee’s obligations under the Loan
Documents in bad faith or (B) arise out of disputes solely among Indemnitees and
not arising out of any act or omission by the Borrower or any of its
Subsidiaries (other than any disputes against the Administrative Agent, the
Swingline Lender, any Issuing Bank or the Arranger in its capacity as such).
This Section 9.03(b) shall not apply with respect to Taxes.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by them to the Administrative Agent (or any sub-agent thereof) or any Issuing
Bank or the Swingline Lender, or any Related Party of any of the foregoing,
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent (or any sub-agent hereof), such Issuing Bank, the
Swingline Lender or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or the Swingline Lender in
its capacity as such.
(d) To the extent permitted by applicable law, (i) the Borrower shall not
assert, or permit any of their Affiliates or Related Parties to assert, and each
hereby waives, any claim against any Indemnitee for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), unless caused by such Indemnitee’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision) and (ii) no party hereto shall, nor shall it
permit any of its Affiliates or Related Parties to assert, and each hereby
waives, any claim against any other party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this clause (ii) will limit the Borrower’s obligations as
set forth in paragraph (b) above.

 

76



--------------------------------------------------------------------------------



 



(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that the Borrower may
not (except as otherwise provided herein) assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit) and the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b) Any Lender may assign to one or more commercial banks or other financial
institutions all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it and amounts in respect of Letters of Credit at the time owing to it);
provided that (i) each of the Borrower (except in the case of an assignment to a
Lender or an Affiliate of a Lender), the Administrative Agent and any Issuing
Bank (and, in the case of an assignment of all or a portion of any Lender’s
obligations in respect of its Swingline Exposure, the Swingline Lender) must
give their prior written consent to such assignment (which consents shall not be
unreasonably withheld), (ii) the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent), if less than the entire remaining amount of the assigning
Lender’s commitment, shall not in any event be less than $5,000,000 unless each
of the Borrower and the Administrative Agent otherwise consent, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, except that
this clause (iii) shall not apply to rights in respect of outstanding
Competitive Loans, (iv) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, and (v) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that (A) any consent of the Borrower
otherwise required under the first proviso to this paragraph shall (1) not be
required if an Event of Default under clauses (a), (b), (h) or (i) of
Article VII (with respect to the Borrower) has occurred and is continuing and
(2) for any assignment, be deemed to have been given by the Borrower unless it
shall object to such assignment by written notice to the Administrative Agent
within five Business Days after having first received notice thereof, and
(B) notwithstanding any other provision in this paragraph (b) (including the
preceding clause (A) of this proviso), the prior written

 

77



--------------------------------------------------------------------------------



 



consent of the Borrower shall be required in the case of any assignment to a
Person referred to in clause (v) of Section 9.04(e). Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York, New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of and stated interest on the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

78



--------------------------------------------------------------------------------



 



(e) Any Lender may sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans and
LC Disbursements owing to it); provided that (i) unless the Participant is an
Affiliate or an affiliated funding vehicle of such Lender, the Borrower’s
consent, in its sole discretion, shall be required for the sale of such
participation, (ii) such Lender’s obligations under this Agreement shall remain
unchanged, (iii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iv) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (v) notwithstanding any other
provision in this paragraph (e), no Lender may, without the Borrower’s prior
written consent, sell participations in any Loan, Commitment or LC Disbursements
to Persons (other than banks and similar financial institutions) that are
engaged in the gold or minerals business and which are designated in writing
from time to time by the Borrower as Persons that are ineligible to participate
in Loans or LC Disbursements and Commitments; provided further that any consent
of the Borrower otherwise required under the first proviso to this paragraph
(other than any consent required under clause (v) of this paragraph) shall
(x) not be required if an Event of Default under clauses (a), (b), (h) or (i) of
Article VII (with respect to the Borrower) has occurred and is continuing and
(y) be deemed to have been given by the Borrower unless it shall object to such
participation by written notice to the Administrative Agent within five Business
Days after having first received notice thereof. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i), (ii) or (iii) of the first
proviso to Section 9.02(b) that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender or
Issuing Bank)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 2.18 and
2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.15 or
2.17, with respect to any participation, than its participating Lender or
Issuing Bank would have been entitled to receive. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

79



--------------------------------------------------------------------------------



 



(f) Each Lender agrees that it will only provide to a Participant information
relating to the Borrower and its Subsidiaries that (i) is or becomes generally
available to the public other than as a result of a disclosure by such Lender or
its agents, employees or advisors or (ii) becomes available on a nonconfidential
basis, in each case other than from a source which is bound by a confidentiality
agreement with the Borrower.
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and the issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging shall be effective as delivery
of a manually executed counterpart of this Agreement.
SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of such Loan Document; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

80



--------------------------------------------------------------------------------



 



SECTION 9.08. Right of Setoff. If the Loans shall have become due and payable,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to and
shall not limit other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.
(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01 (other than by electronic
communications or telecopy). Nothing in this Agreement or any other Loan
Document will affect the right of any party hereto or thereto to serve process
in any other manner permitted by law.

 

81



--------------------------------------------------------------------------------



 



SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory body, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (in which case, the Administrative Agent, such Issuing Bank or
such Lender shall, to the extent not inconsistent with applicable law or such
Person’s internal policies, use reasonable efforts to promptly inform the
Borrower thereof), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee or prospective
assignee of any of its rights or obligations under this Agreement, (g) to any
direct, indirect, actual or prospective counterparty (and its advisor) to any
swap, derivative or securitization transaction related to the obligations under
this Agreement (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (h) to any credit insurance
provider relating to the Borrower and its obligations (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to

 

82



--------------------------------------------------------------------------------



 



keep such Information confidential), (i) with the consent of the Borrower or
(j) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower not subject (to the knowledge of the
Administrative Agent, such Issuing Bank or such Lender) to a confidentiality
agreement with the Borrower. For the purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 9.13. USA Patriot Act. Each Lender and each Issuing Bank hereby notifies
each Loan Party that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies such Loan
Party, which information includes the name, address and tax identification
number of such Loan Party and other information that will allow such Lender to
identify such Loan Party in accordance with the Act. Each Loan Party shall
promptly, following a request by the Administrative Agent, any Lender or any
Issuing Bank, provide all documentation and other information that the
Administrative Agent, such Lender or such Issuing Bank reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
SECTION 9.14. Release of Newmont USA as a Guarantor. Newmont USA shall
automatically be released from its obligations as a Guarantor under the Loan
Documents upon the consummation of any transaction permitted by this Agreement
as a result of which Newmont USA (a) ceases to be a Subsidiary; provided that,
if so required by this Agreement, the Required Lenders shall have consented to
such transaction and the terms of such consent shall not have provided
otherwise, or (b) is released from its obligations under the Guarantee Agreement
pursuant to the terms thereof. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall execute and deliver to
the Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

 

83



--------------------------------------------------------------------------------



 



ARTICLE X
Treatment of Loans for Purposes of Regulation U
SECTION 10.01. Treatment for Purposes of Regulation U. The Borrower and the
Lenders agree that, (i) if at any time the proceeds of any Loans are to be used
in any manner which would cause such Loans to be classified as “purpose loans”
under Regulation U of the Board (all such Loans being herein referred to as
“Purpose Loans” and all other Loans being herein referred to as “Non-Purpose
Loans”), and (ii) if at the time of the making of any Loan after giving effect
to which Purpose Loans are outstanding and the representation contained in the
third sentence of Section 3.12 cannot be made, the Borrower shall so notify the
Administrative Agent (and the Administrative Agent shall so notify the Lenders)
prior to the making of each such Loan (specifying the amount to be so used) and,
from and after such date, this Article X shall apply.
SECTION 10.02. Allocation of Credit. The Loans made hereunder by each Lender
shall at all times be treated for purposes of Regulation U as three separate
extensions of credit (the “A Credit”, the “B Credit” and the “C Credit” of such
Lender; collectively, the “A Credits”, the “B Credits” and the “C Credits”), as
follows:
(a) the principal amount of the A Credit of such Lender shall be an amount equal
to the aggregate of the A Portions of all Purpose Loans made by such Lender (for
purposes of this Article X, the “A Portion” of any Purpose Loan shall be a
portion of the original principal amount of such Purpose Loan equal to such
Lender’s Commitment Percentage of the maximum loan value of the Margin Stock
(including the Margin Stock to be purchased with such Purpose Loan) referred to
in Section 10.03(a) (minus any part of such Margin Stock allocated by such
Lender under this paragraph (a) to prior Purpose Loans made by it) as determined
by such Lender at the time of the making of such Purpose Loan in accordance with
Regulation U) minus all payments and prepayments applied thereto in accordance
with Sections 10.03(a) and (b) and Section 10.04;
(b) the principal amount of the B Credit of such Lender shall be an amount equal
to the aggregate of the B Portions of all Purpose Loans made by such Lender (for
purposes of this Article X, the “B Portion” of any Purpose Loan shall mean the
difference between the original principal amount of such Purpose Loan and the A
Portion of such Purpose Loan) minus all payments and prepayments applied thereto
in accordance with Sections 10.03(a) and (b) and Section 10.04; and
(c) the principal amount of the C Credit of such Lender shall be an amount equal
to the aggregate of the portions (the “C Portions”) of all Loans made by such
Lender other than the A Portions and the B Portions of such Loans minus all
payments and prepayments applied thereto in accordance with Sections 10.03(a)
and (b) and Section 10.04.

 

84



--------------------------------------------------------------------------------



 



SECTION 10.03. Allocation of Collateral. (a) The benefits of negative pledges in
favor of the Lenders (direct and indirect) in the Margin Stock and the proceeds
thereof provided for by this Agreement shall be allocated to the payment of the
principal of and interest on the A Credits of the Lenders and of all other
amounts payable by the Borrower under this Agreement in connection with the A
Credits (collectively, the “A Credit Amounts”); after the payment in full of the
A Credit Amounts such benefits shall be allocated to the payment of the
principal of and interest on first the B Credits of the Lenders and of all other
amounts payable by the Borrower under this Agreement in connection with the B
Credits (collectively, the “B Credit Amounts”) and second the C Credits of the
Lenders and of all other amounts payable by the Borrower under this Agreement in
connection with the C Credits (collectively, the “C Credit Amounts”). The
Borrower agrees that it shall not, and shall not permit any of its subsidiaries
to, sell, transfer or otherwise dispose of any shares of Margin Stock, or
otherwise withdraw or substitute any direct or indirect security for any Purpose
Loans, unless after giving effect thereto and to any prepayments of Loans to be
made in connection therewith, such sale, transfer, disposition or other
withdrawal or substitution would be permissible under Section 221.3(f) of
Regulation U.
(b) The benefits of the negative pledges in favor of the Lenders (direct and
indirect) in the assets of the Borrower other than Margin Stock provided for by
this Agreement shall be allocated first to the payment of the B Credit Amounts
and second to the payment of the C Credit Amounts; and only after the payment in
full of all B Credit Amounts and C Credit Amounts, to the payment of the A
Credit Amounts.
(c) Each Lender will mark its records to identify irrevocably the A Credit of
such Lender with the benefits described in paragraph (a) of this Section 10.03
and the B Credit of such Lender with the benefits described in paragraph (b) of
this Section 10.03 upon which it is relying as security for the B Credit and the
C Credit of such Lender with the benefits described in paragraph (b) of this
Section 10.03 upon which it is relying as security for the C Credit.
(d) In order to better enable the Lenders to comply with paragraph (c) of this
Section 10.03, Purpose Loans shall be treated as separate and distinct “Loans”
(A Credits, being credits for which the Lender is relying upon Margin Stock as
security and B Credits, being credits for which the Lender is relying upon
assets other than Margin Stock as security) and shall be treated as separate and
distinct from Non-Purpose Loans (C Credits, being credits for which the Lender
is relying as security on assets other than the assets required to secure the A
Credits and B Credits) for purposes of borrowings, payments, prepayments and
conversions of Loans under this Agreement and the determination of Interest
Periods with respect thereto.

 

85



--------------------------------------------------------------------------------



 



SECTION 10.04. Allocation of Payments. Except as otherwise specifically provided
in this Agreement (but in any event subject to the requirements of
Regulation U), all payments and prepayments by the Borrower of the Loans shall
be applied first to the payment or prepayment of the A Credits, second to the
payment or prepayment of the B Credits and third to the payment or prepayment of
the C Credits, provided that each such payment and prepayment made with funds
derived from assets subject to the provisions of paragraph (b) of Section 10.03
shall be applied first to the payment or prepayment of the B Credit Amounts,
second to the payment or prepayment of the C Credit Amounts and third to the
payment or prepayment of the A Credit Amounts; and provided further, that each
such payment and prepayment made with funds derived from assets subject to the
provisions referred to in paragraph (a) of Section 10.03 shall be applied first
to the payment or prepayment of the A Credit Amounts, second to the payment or
prepayment of the B Credit Amounts and third to the payment or prepayment of the
C Credit Amounts.
SECTION 10.05. Information. The Borrower will furnish to each Lender, prior to
the making of any Loan or at any time thereafter upon the request of such
Lender, such information as such Lender may require to distinguish between
Purpose Loans and Non-Purpose Loans and to determine the A, B and C Portions
thereof, and from time to time such other information as such Lender may require
to comply with paragraphs (c) and (d) of Section 10.03 and with Section 10.04
and to further determine compliance with Regulation U, and such documents as
such Lender may require to comply with Regulation U.
SECTION 10.06. Individual Lender Responsibility. Each Lender shall be
responsible for its own compliance with and administration of the provisions of
this Article X, and the Administrative Agent shall have no responsibility for
any determinations or allocations (including, without limitation, any
allocations of payments or prepayments) made or to be made by any Lender as
required by such provisions. Notwithstanding anything else provided herein,
nothing contained in this Article X shall bind any Lender to act (or to fail to
act) in any manner that could cause such Lender to violate, or could result in
the violation of, any applicable law, rule, regulation or order of any
Governmental Authority.

 

86



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            NEWMONT MINING CORPORATION,
      By:   /s/ Thomas P. Mahoney         Name:   Thomas P. Mahoney       
Title:   Vice President and Treasurer        JPMORGAN CHASE BANK, N.A.,
individually and as
Administrative Agent and Swingline Lender,
      By:   /s/ Gitanjali Pundir         Name:   Gitanjali Pundir       
Title:   Vice President   

 

 



--------------------------------------------------------------------------------



 



LENDER SIGNATURE PAGE TO
THE NEWMONT MINING CREDIT AGREEMENT
DATED THE DATE FIRST ABOVE WRITTEN

          Name of Institution:
 
        Citibank, N.A.    
 
       
by
  /s/ Raymond G. Dunning    
 
       
 
  Name: Raymond G. Dunning    
 
  Title:   Vice President    
 
        Name of Institution:    
 
        HSBC Bank USA, National Association    
 
       
by
  /s/Adam Hendley    
 
       
 
  Name: Adam Hendley    
 
  Title:   Vice President    
 
        Name of Institution:    
 
        Sumitomo Mitsui Banking Corporation    
 
       
by
  /s/ Masakazu Hasegawa    
 
       
 
  Name: Masakazu Hasegawa    
 
  Title:   General Manager    

 

 



--------------------------------------------------------------------------------



 



          Name of Institution:
 
        The Bank of Nova Scotia    
 
       
by
  /s/ Ray Clarke    
 
       
 
  Name: Ray Clarke    
 
  Title:   Managing Director    
 
        For any Institution requiring a second signature line:
 
       
by
  /s/ Ian Stephenson    
 
       
 
  Name: Ian Stephenson    
 
  Title:   Director    
 
        Name of Institution:    
 
        The Royal Bank of Scotland plc    
 
       
by
  /s/ Brian Williams    
 
       
 
  Name: Brian Williams    
 
  Title:   Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



          Name of Institution:
 
        UBS Loan Finance LLC    
 
       
by
  /s/ Irja R. Otsa    
 
       
 
  Name: Irja R. Otsa    
 
  Title:   Associate Director    
 
  Banking Products    
 
  Services, US    
 
        For any Institution requiring a second signature line:
 
       
by
  /s/ Mary E. Evans    
 
       
 
  Name: Mary E. Evans    
 
  Title:   Associate Director    
 
  Banking Products    
 
  Services, US    
 
        Name of Institution:    
 
        Bank of Montreal, Chicago Branch    
 
       
by
  /s/ Joseph W. Linder    
 
       
 
  Name: Joseph W. Linder    
 
  Title:   Vice President    

 

 



--------------------------------------------------------------------------------



 



          Name of Institution:
 
        BNP Paribas    
 
       
by 
  /s/ Claudia Zarate    
 
       
 
  Name: Claudia Zarate    
 
  Title:   Director    
 
        For any Institution requiring a second signature line:    
 
       
by
  /s/ Francis J. Delaney    
 
       
 
  Name: Francis J. Delaney    
 
  Title:   Managing Director    
 
        Name of Institution:    
 
        Deutsche Bank AG New York Branch    
 
       
by 
  /s/ Philippe Sandmeier    
 
       
 
  Name: Philippe Sandmeier    
 
  Title:   Managing Director    
 
        For any Institution requiring a second signature line:    
 
       
by
  /s/ Ming K. Chu    
 
       
 
  Name: Ming K. Chu    
 
  Title:   Vice President    

 

 



--------------------------------------------------------------------------------



 



          Name of Institution:    
 
        Australia and New Zealand Banking Group Limited    
 
       
by  
/s/ John W. Wade    
 
     
 
Name:  John W. Wade    
 
Title:  Deputy General Manager Head of Operations and Infrastructure    

 

 



--------------------------------------------------------------------------------



 



Schedule 1.01

Letters of Credit

                          Issuance Date   Borrower   Ref. No.   Amount     Exp.
Date   Beneficiary
June 24, 2004
  Newmont Mining Corporation   P-249319   $ 3,643,300.00     June 24, 2011  
Federal Insurance Company
July 5, 2006
  Newmont Mining Corporation   TPTS-269643   $ 1,700,000.00     June 30, 2011  
GE Reinsurance Corporation f/k/a Kemper
June 20, 2007
  Newmont Mining Corporation   TPTS-332423   $ 1,600,000.00     April 29, 2012  
XL Specialty Ins. Co. and/or Greenwich
March 9, 2005
  Newmont Mining Corporation   TPTS-201566   $ 5,203,500.00     September 12,
2011   CO Dept. of Public Health and Environ
September 22, 2005
  Newmont Mining Corporation   TPTS-202273   $ 226,600.00     September 22, 2011
  CO Div. of Minerals and Geology
February 17, 2006
  Newmont Mining Corporation   TPTS-234759   $ 7,400,000.00     January 30, 2012
  CO Div. of Minerals and Geology
October 27, 2005
  Newmont Mining Corporation   TPTS-210555   $ 71,000.00     October 27, 2011  
NV Division of Environmental Protection
February 4, 2008
  Newmont Mining Corporation   TPTS-333107   $ 1,750,000.00     January 31, 2012
  NV Division of Environmental Protection
June 3, 2004
  Newmont Mining Corporation   P-248918   $ 1,840,620.00     June 1, 2012   US
Dept. of Interior, BLM
August 9, 2004
  Newmont Mining Corporation   P-250162   $ 25,391,056.00     August 13, 2011  
US Dept. of Interior, BLM
August 9, 2004
  Newmont Mining Corporation   P-250163   $ 3,475,000.00     August 13, 2011  
US Dept. of Interior, BLM
August 9, 2004
  Newmont Mining Corporation   P-250164   $ 178,915.00     August 13, 2011   US
Dept. of Interior, BLM
August 9, 2004
  Newmont Mining Corporation   P-250165   $ 3,496,260.00     August 13, 2011  
US Dept. of Interior, BLM
August 9, 2004
  Newmont Mining Corporation   P-250166   $ 422,953.00     August 13, 2011   US
Dept. of Interior, BLM
August 9, 2004
  Newmont Mining Corporation   P-250167   $ 2,000,000.00     August 13, 2011  
US Dept. of Interior, BLM
September 15, 2004
  Newmont Mining Corporation   P-250738   $ 1,000,000.00     September 15, 2011
  US Dept. of Interior, BLM
February 7, 2005
  Newmont Mining Corporation   P-620868   $ 3,000,000.00     February 4, 2012  
US Dept. of Interior, BLM
March 9, 2005
  Newmont Mining Corporation   P-622833   $ 500,000.00     March 10, 2012   US
Dept. of Interior, BLM

 

 



--------------------------------------------------------------------------------



 



                          Issuance Date   Borrower   Ref. No.   Amount     Exp.
Date   Beneficiary
September 21, 2005
  Newmont Mining Corporation   TPTS-203062   $ 727,837.00     September 16, 2011
  US Dept. of Interior, BLM
September 21, 2005
  Newmont Mining Corporation   TPTS-203063   $ 37,643,406.00     September 16,
2011   US Dept. of Interior, BLM
September 21, 2005
  Newmont Mining Corporation   TPTS-203066   $ 6,108,462.00     September 16,
2011   US Dept. of Interior, BLM
September 21, 2005
  Newmont Mining Corporation   TPTS-203072   $ 1,000,000.00     September 16,
2011   US Dept. of Interior, BLM
September 21, 2005
  Newmont Mining Corporation   TPTS-203075   $ 1,805,494.00     September 16,
2011   US Dept. of Interior, BLM
September 21, 2005
  Newmont Mining Corporation   TPTS-203079   $ 1,500,000.00     September 16,
2011   US Dept. of Interior, BLM
September 21, 2005
  Newmont Mining Corporation   TPTS-203080   $ 868,821.00     September 16, 2011
  US Dept. of Interior, BLM
September 21, 2005
  Newmont Mining Corporation   TPTS-203081   $ 12,000.00     September 16, 2011
  US Dept. of Interior, BLM
February 14, 2006
  Newmont Mining Corporation   TPTS-236330   $ 128,051.00     February 10, 2012
  US Dept. of Interior, BLM
March 14, 2006
  Newmont Mining Corporation   TPTS-245855   $ 16,900.00     March 10, 2012   US
Dept. of Interior, BLM
May 20, 2010
  Newmont Mining Corporation   TFTS-844386   $ 581,513.00     May 19, 2012   US
Dept. of Interior, BLM
May 20, 2010
  Newmont Mining Corporation   TFTS-844387   $ 206,979.00     May 19, 2012   US
Dept. of Interior, BLM
July 7, 2010
  Newmont Mining Corporation   TFTS-843937   $ 2,379,963.00     June 29, 2012  
US Dept. of Interior, BLM
February 7, 2011
  Newmont Mining Corporation   TFTS-909172   $ 63,600,000.00     February 4,
2012   US Dept. of Interior, BLM
September 26, 2008
  Newmont Mining Corporation   TPTS-690448   $ 14,500,000.00     September 26,
2011   US EPA
June 5, 2007
  Newmont Mining Corporation   SLCPPDX03880   $ 1,866,977.00     June 5, 2011  
NV Division of Environmental Protection
June 5, 2007
  Newmont Mining Corporation   SLCPPDX03882   $ 14,700,108.00     February 29,
2012   NV Division of Environmental Protection
February 15, 2008
  Newmont Ghana   TPTS-348229   $ 40,859,477.00     February 15, 2012   Ghana
Environmental Protection Agency
August 31, 2007
  Newmont Indonesian Limited   TPTS-389682   $ 1,000,000.00     August 31, 2011
  Zurich American Insurance Company
December 5, 2006
  Newmont USA Ltd   TPTS-297641   $ 31,900.00     November 29, 2011   US Dept.
of Agriculture, Forest Service
December 15, 2010
  Newmont USA Ltd dba Newmont Mining Corporation   TFTS-895978   $ 29,200.00    
December 10, 2011   US Dept. of Agriculture, Forest Service
February 3, 2010
  Newmont USA Ltd dba Newmont Mining Corporation   TFTS-818348   $ 381,098.00  
  January 12, 2012   US Dept. of Interior, BLM
August 26, 2010
  Newmont USA Ltd dba Newmont Mining Corporation   TFTS-868508   $ 133,881.00  
  August 23, 2011   US Dept. of Interior, BLM

 

 



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments

          Lender   Allocation  
JPMorgan Chase Bank, N.A.
  $ 160,000,000.00  
Citibank, N.A.
  $ 140,000,000.00  
HSBC Bank USA, National Association
  $ 140,000,000.00  
Sumitomo Mitsui Banking Corporation
  $ 140,000,000.00  
The Bank of Nova Scotia
  $ 140,000,000.00  
The Royal Bank of Scotland plc
  $ 140,000,000.00  
UBS Loan Finance LLC
  $ 140,000,000.00  
Bank of Montreal
  $ 140,000,000.00  
BNP Paribas
  $ 140,000,000.00  
Deutsche Bank AG New York Branch
  $ 140,000,000.00  
Australia and New Zealand Banking Group Limited
  $ 90,000,000.00  
Banco Bilbao Vizcaya Argentaria, S.A.
  $ 90,000,000.00  
Bank of America, N.A.
  $ 90,000,000.00  
Canadian Imperial Bank of Commerce
  $ 90,000,000.00  
Commonwealth Bank of Australia
  $ 90,000,000.00  
Credit Suisse AG, Cayman Islands Branch
  $ 90,000,000.00  
Mizuho Corporate Bank, Ltd., New York Branch
  $ 90,000,000.00  
Royal Bank of Canada
  $ 90,000,000.00  
Societe Generale
  $ 90,000,000.00  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 90,000,000.00  
U.S. Bank National Association
  $ 90,000,000.00  
Westpac Banking Corporation
  $ 90,000,000.00  
TOTAL:
  $ 2,500,000,000.00  

 

 



--------------------------------------------------------------------------------



 



Schedule 3.06
Disclosed Matters
Newmont Canada Limited (“Newmont Canada”) — 100% Newmont Owned
On November 11, 2008, St. Andrew Goldfields Ltd. (“St. Andrew”) filed an
Application in the Superior Court of Justice in Ontario, Canada, seeking a
declaration to clarify St. Andrew’s royalty obligations regarding certain
mineral rights and property formerly owned by Newmont Canada and now owned by
St. Andrew.
Newmont Canada purchased the property, called the Holt-McDermott property (“Holt
Property”), from Barrick Gold Corporation (“Barrick”) in October 2004. At that
time, Newmont Canada entered into a royalty agreement with Barrick (the “Barrick
Royalty”), allowing Barrick to retain a royalty on the Holt Property. In
August 2006, Newmont Canada sold all of its interests in the Holt Property to
Holloway Mining Company (“Holloway”) in exchange for common stock issued by
Holloway. In September 2006, Newmont Canada entered into a purchase and sale
agreement with St. Andrew (the “2006 Agreement”), under which St. Andrew
acquired all the common stock of Holloway. In 2008, Barrick sold its Barrick
Royalty to Royal Gold, Inc. (“Royal Gold”).
In the court proceedings, St. Andrew alleged that in the 2006 Agreement it only
agreed to assume royalty obligations equal to 0.013% of net smelter returns from
operations on the Holt Property. Such an interpretation of the 2006 Agreement
makes Newmont responsible for any royalties exceeding that amount payable to
Royal Gold pursuant to the Barrick Royalty, which is a royalty determined by
multiplying 0.00013 by the quarterly average gold price. On July 23, 2009, the
Superior Court issued a decision finding in favor of St. Andrews’
interpretation. On August 21, 2009, Newmont Canada appealed the decision. On
May 13, 2011, the Ontario Court of Appeal upheld the lower court ruling, finding
Newmont liable for the sliding scale royalty, which equals a 13% royalty at a
quarterly average gold price of $1,000, minus a 0.013% of net smelter returns.
There is no cap on the sliding scale royalty and it increases or decreases with
the gold price, based upon the multiplication of 0.00013 by the quarterly
average gold price.
NWG Investments Inc. v. Fronteer Gold, Inc.
In April 2011, Newmont Mining Corporation (“Newmont”) acquired Fronteer Gold
Inc. (“Fronteer”). Fronteer has been named as a defendant in a lawsuit filed in
New York State Supreme Court by an NWG Investments Inc. (“NWG”).
Fronteer acquired NewWest Gold Corporation (“NewWest Gold”) in September 2007.
At the time of that acquisition, NWG owned approximately 86% of NewWest Gold and
an individual named Jacob Safra owned or controlled 100% of NWG. Prior to its
acquisition of NewWest Gold, Fronteer entered into a June 2007 lock-up agreement
with NWG providing that, among other things, NWG would support Fronteer’s
acquisition of NewWest Gold. At that time, Fronteer owned approximately 42% of
Aurora Energy Resources Inc. (“Aurora”), which, among other things, had a
uranium exploration project in Labrador, Canada.
NWG contends that, during the negotiations leading up to the lock-up agreement,
Fronteer represented to NWG that Aurora would commence uranium mining in
Labrador by 2013, that this was a firm date, that Fronteer was not aware of any
obstacle to doing so, that Aurora faced no serious environmental issues in
Labrador and that Aurora’s competitors faced greater delays in commencing
uranium mining. NWG further contends that it entered into the lock-up agreement
and agreed to support Fronteer’s acquisition of NewWest Gold in reliance upon
these purported representations. On October 11, 2007, less than three weeks
after the Fronteer-NewWest Gold transaction closed, a member of the Nunatsiavut
Assembly introduced a motion calling for the adoption of a moratorium on uranium
mining in Labrador. On April 8, 2008 the Nunatsiavut Assembly adopted a
three-year moratorium on uranium mining in Labrador. NWG contends that Fronteer
was aware during the negotiations of the NWG/Fronteer lock-up agreement that the
Nunatsiavut Assembly planned on adopting this moratorium and that its adoption
would preclude Aurora from commencing uranium mining by 2013, but Fronteer
nonetheless fraudulently induced NWG to enter into the lock-up agreement.
NWG has not yet filed or served a complaint upon Fronteer or Newmont. Newmont
intends to defend this matter, but cannot reasonably predict the outcome.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.13
NEWMONT MINING CORPORATION AND SUBSIDIARIES
As of May 17, 2011

              Name   State/Country of Incorporation   Ownership Percentage  
Newmont Mining Corporation
  Delaware, USA        
Dacia Exploration S.R.L.
  Romania     100 %
Dafrico (Overseas) Ltd
  Cyprus     100 %
Moydow Limited
  Ghana     100 %
Newmont LaSource SAS
  France     16.9251 %
N.I. Limited
  Bermuda     100 %
Newmont Australia Holdings Pty Ltd
  Victoria, Australia     100 %
Newmont Australia Pty Ltd
  Victoria, Australia     70.68 %
National Shareholder Services Pty Ltd
  Western Australia     100 %
Newmont AP Power Pty Ltd
  Western Australia     100 %
Newmont Capital Pty Ltd
  New South Wales, Australia     100 %
Pacific-Nevada Mining Pty Ltd
  Australian Capital Territory     100 %
Newmont Landco Pty Ltd
  Western Australia     100 %
Newmont Metals Pty Ltd
  Australian Capital Territory     100 %
Newmont Golden Grove Operations Pty Ltd
  Western Australia     100 %
Newmont Mining Finance Pty Ltd
  Australian Capital Territory     100 %
Newmont Mining Holdings Pty Ltd
  South Australia     100 %
Newmont Exploration Pty Ltd
  South Australia     100 %
Newmont Gold Pty Ltd
  Western Australia     100 %
GMK Investments Pty Ltd
  South Australia     100 %
GMKI Pty Ltd
  Australia Capital Territory     100 %
GPS Finance Pty Ltd
  Australia Capital Territory     100 %
Newmont Power Pty Ltd
  South Australia     100 %
NP Kalgoorlie Pty Ltd
  South Australia     100 %
Goldfields Power Pty Ltd
  Western Australia     50 %
Newmont Yandal Operations Pty Ltd
  Victoria, Australia     12.557 %
Great Central Holdings Pty Ltd
  Victoria, Australia     100 %
Eagle Mining Pty Ltd
  Western Australia     100 %
Hunter Resources Pty Ltd
  Queensland, Australia     100 %
Quotidian No. 117 Pty Ltd
  Victoria, Australia     100 %
Matlock Mining Pty Ltd
  Western Australia     46.5 %
Matlock Mining Pty Ltd
  Western Australia     53.5 %
Australian Metals Corporation Pty Ltd
  Western Australia     100 %
Great Central Mines Pty Ltd
  Western Australia     100 %
Matlock Castellano Pty Ltd
  Western Australia     100 %
Great Central Investments Pty Ltd
  Victoria, Australia     100 %
Newmont Wiluna Mines Pty Ltd
  Western Australia     100 %
Newmont Wiluna Gold Pty Ltd
  Queensland, Australia     100 %
Newmont Wiluna Metals Pty Ltd
  Western Australia     100 %
Newmont Finance Pty Ltd
  South Australia     100 %
Newmont GMK Holdings Pty Ltd
  Western Australia     100 %
Kalgoorlie Lake View Pty Ltd
  Victoria, Australia     100 %
Norkal Pty Ltd
  Western Australia     100 %
Macapa Pty Ltd
  Western Australia     100 %
North Kalgurli Mines Pty Ltd
  Western Australia     100 %
Newmont GRPL Pty Ltd
  Western Australia     100 %
Newmont Gold Exploration Pty Ltd
  Western Australia     100 %
Newmont Gold Marketing & Finance Pty Ltd
  South Australia     100 %
Australian Gold Alliance Pty Ltd
  South Australia     100 %
Newmont Gold Treasury Pty Ltd
  South Australia     100 %
Newmont Group Finance Pty Ltd
  South Australia     100 %

 

1



--------------------------------------------------------------------------------



 



              Name   State/Country of Incorporation   Ownership Percentage  
Newmont NGL Holdings Pty Ltd
  Northern Territory, Australia     100 %
Newmont Boddington Holdings Pty Ltd
  South Australia     100 %
Newmont Boddington Investments Pty Ltd
  South Australia     100 %
Newmont Boddington Pty Ltd
  South Australia     100 %
Newmont Boddington Gold Pty Ltd
  Western Australia     100 %
Newmont Kaltails Pty Ltd
  Victoria, Australia     100 %
Newmont Pajingo Pty Ltd
  Western Australia     100 %
Newmont Tanami Pty Ltd
  South Australia     57.39 %
Otter Gold Mines Pty Ltd
  Victoria, Australia     100 %
Otter Gold Pty Ltd
  New South Wales, Australia     100 %
Wirralie Gold Mines Pty Ltd
  Queensland, Australia     100 %
Newmont Pacific Energy Pty Ltd
  New South Wales, Australia     100 %
Yandal Gold Holdings Pty Ltd
  Australian Capital Territory     100 %
Yandal Gold Pty Ltd
  Western Australia     100 %
Newmont Yandal Operations Pty Ltd
  Victoria, Australia     59.6361 %
Newmont International Exploration Pty Ltd
  South Australia     100 %
Newmont Asia Pty Ltd
  South Australia     100 %
Kepala Burung Offshore Pty Ltd
  Victoria, Australia     36.11 %
Newmont International Holdings Pty Ltd
  South Australia     100 %
Newmont Mining Services Pty Ltd
  South Australia     100 %
Newmont Australia Superannuation Plan Pty Ltd
  South Australia     50 %
Newmont Pacific Pty Ltd
  New South Wales, Australia     100 %
Newmont Tanami Pty Ltd
  South Australia     42.61 %
Newmont Woodcutters Pty Ltd
  New South Wales, Australia     100 %
Newmont Yandal Operations Pty Ltd
  Victoria, Australia     27.8069 %
Newmont Capital Limited
  Nevada, USA     88.65 %
Fronteer Development (USA) Inc.
  Delaware, USA     89 %
Newmont USA Limited
  Delaware, USA     100 %
Balkhash Mining and Exploration Inc.
  Delaware, USA     100 %
Battle Mountain Gold Company
  Nevada, USA     100 %
Battle Mountain Exploration Company
  Texas, USA     100 %
Battle Mountain (Irian Jaya) Ltd.
  Nevada, USA     100 %
Battle Mountain Resources Inc.
  Nevada, USA     100 %
Minera BMG
  Nevada, USA     100 %
Minera Choluteca S.A. de C.V.
  Honduras     50 %
Newmont Australia Investment Limited
  Delaware, USA     100 %
Newmont Bolivia Limited
  Nevada, USA     100 %
Empresa Minera La Joya S.R.L.
  Bolivia     75.5 %
Newmont Canada Corporation
  Nova Scotia, Canada     11.76 %
PT Newmont Minahasa Raya
  Indonesia     80 %
Silidor Mines Inc.
  Quebec     100 %
Newmont McCoy Cove Limited
  Nevada, USA     100 %
Newmont Nova Scotia ULC
  Nova Scotia, Canada     100 %
Newmont Canada Corporation
  Nova Scotia, Canada     .98 %
Canmont Mining Properties Limited
  Delaware, USA     100 %
Newmont Global Employment Limited Partnership
  Bermuda     1 %
Dawn Mining Company LLC
  Delaware, USA     51 %
Elko Land and Livestock Company
  Nevada, USA     100 %
G.F. Holdings B.V.
  Netherlands     100 %
Hospah Coal Company
  Delaware     100 %
Idarado Mining Company
  Delaware, USA     100 %
Idarado Legacy, LLC
  Colorado, USA     80 %
Minera Newmont (Chile) Limitada
  Chile     99 %
New Verde Mines LLC
  Delaware, USA     100 %
Newmont de Mexico S.A. de C.V.
  Mexico     99 %
Newmont Global Employment Limited
  Bermuda     99 %

 

2



--------------------------------------------------------------------------------



 



              Name   State/Country of Incorporation   Ownership Percentage  
Newmont Gold Company
  Delaware, USA     100 %
Newmont GTR LLC
  Nevada, USA     100 %
Newmont Indonesia Investment Limited
  Delaware, USA     100 %
Newmont Indonesia Limited
  Delaware, USA     100 %
Newmont Nusa Tenggara Holdings B.V.
  Netherlands     100 %
Nusa Tenggara Partnership B.V.
  Netherlands     56.25 %
PT Newmont Nusa Tenggara
  Indonesia     56 %
Nusa Tenggara Partnership
  Netherlands     56.25 %
PT Bhinneka Investama Indonesia
  Indonesia     27.56 %
PT Investama Utama Indonesia
  Indonesia     51 %
PT Investama Utama Indonesia
  Indonesia     27.56 %
Newmont International Services Limited
  Delaware, USA     100 %
PT Newmont Pacific Nusantara
  Indonesia     1 %
Newmont Kazakhstan Gold Limited
  Delaware, USA     100 %
Newmont Latin America Limited
  Delaware, USA     100 %
Minera Los Tapados S.A.
  Peru     .0144 %
Minera Newmont (Chile) Limitada
  Chile     1 %
Newmont de Mexico S.A. de C.V.
  Mexico     1 %
Newmont Midas Holdings Limited
  Nevada, USA     90.9 %
Newmont Midas Operations Inc.
  Nevada, USA     100 %
Newmont Nevada Energy Investment LLC
  Delaware, USA     100 %
Newmont NL Limited
  Delaware, USA     100 %
Newmont North America Exploration Limited
  Delaware, USA     100 %
Newmont Overseas Exploration Limited
  Delaware, USA     100 %
PT Newmont Pacific Nusantara
  Indonesia     99 %
Suriname Gold Company, LLC
  Delaware, USA     50 %
Newmont Peru Limited
  Delaware, USA     100 %
Minera Chaupiloma Dos de Cajamarca S.R.L.
  Peru     40 %
Minera Los Tapados S.A.
  Peru     99.9856  
Newmont Investment Holdings LLC
  Delaware, USA     100 %
Newmont Perú S.R.L.
  Peru     .00026 %
Newmont Perú S.R.L.
  Peru     99.99974 %
Newmont Realty Company
  Delaware, USA     100 %
Newmont Russia Limited
  Delaware, USA     100 %
Newmont Second Capital Corporation
  Delaware, USA     100 %
Minera Yanacocha S.R.L.
  Peru     51.35 %
Newmont Mines Limited
  Delaware, USA     100 %
Newmont Technologies Limited
  Nevada, USA     100 %
Newmont (Uzbekistan) Limited
  Cyprus     60 %
Resurrection Mining Company
  Delaware, USA     100 %
San Juan Basin Coal Holding Company
  Delaware, USA     100 %
Santa Fe Pacific Gold Corporation
  Delaware, USA     100 %
Yandal Bond Company Limited
  Delaware, USA     100 %
Newmont Australia Pty Ltd
  Victory, Australia     13.14 %
Newmont FH B.V.
  Netherlands     100 %
Fronteer de Mexico S.A. de C.V.
  Mexico     100 %
Fronteer Holdings Inc.
  Cayman Islands     100 %
Newmont Canada Holdings ULC
  British Columbia, Canada     100 %
Fronteer Development (USA) Inc.
  Delaware, USA     11 %
Fronteer Development LLC
  Delaware, USA     100 %
Fronteer Royalty LLC
  Delaware, USA     100 %
Nevada Eagle Resources LLC
  Nevada, USA     100 %
Pittston Nevada Gold Corp.
  Nevada, USA     100 %
Newmont Holdings ULC
  Nova Scotia, Canada     1 %
Newmont Holdings ULC
  Nova Scotia, Canada     99 %

 

3



--------------------------------------------------------------------------------



 



              Name   State/Country of Incorporation   Ownership Percentage  
Newmont Mining Corporation of Canada Limited
  Canada     100 %
1461160 Alberta Ltd.
  Alberta, Canada     50 %
Butterpot Resources ULC
  British Columbia, Canada     100 %
Newmont Australia Pty Ltd
  Western Australia     16.18 %
Newmont Canada Corporation
  Nova Scotia, Canada     88.24 %
Newmont Northern Mining ULC
  British Columbia, Canada     100 %
Miramar Gold Corporation
  Nevada, USA     100 %
Miramar Northern Mining Ltd.
  British Columbia, Canada     100 %
Con Exploration Ltd.
  British Columbia, Canada     100 %
Hope Bay Mining Ltd.
  British Columbia, Canada     100 %
Miramar HBG Inc.
  Quebec, Canada     100 %
Vol Mines Ltd.
  British Columbia, Canada     100 %
Newmont Mining B.C. ULC
  British Columbia, Canada     100 %
Newmont Capital Limited
  Nevada, USA     11.35 %
Orcana Resources Inc.
  Nevada, USA     100 %
Talapoosa Mining Inc.
  Nevada, USA     100 %
Newmont LaSource SAS
  France     16.7001 %
Euronimba Ltd
  Jersey, U.K.     43.5 %
Societe Des Mines de Fer de Guinee
  Guinea     95 %
Gold Discovery Company
  Cayman Islands     55 %
Newmont Golden Ridge Limited
  Ghana     100 %
Newmont Ghana Gold Limited
  Ghana     100 %
Societe Miniere de Sabodala
  Senegal     50.6 %
Newmont Mineral Holdings B.V.
  Netherlands     100 %
European Gold Refineries Holding SA
  Switzerland     60.64 %
Finorafa S.A.
  Switzerland     100 %
Valcambi S.A.
  Switzerland     100 %
Newmont Ventures Limited
  Delaware     100 %
Newmont (Guyana) Incorporated
  Guyana     100 %
NVL (Guinée) SARL
  Guinea     100 %
NVL (USA) Limited
  Delaware     100 %
NVL Caucasus Limited LLC
  Armenia     100 %
NVL Haiti Limited S.A.
  Haiti     100 %
NVL PNG Limited
  Papua New Guinea     100 %
NVL Saramacca Mining LLC
  Delaware     100 %
NVL Solomon Islands Limited
  Solomon Islands     100 %
Saddleback Investments Pty Ltd
  Western Australia     100 %
Newmont Waihi Gold Limited
  New Zealand     100 %
Waihi Gold Company Limited
  New Zealand     100 %
Newmont (Uzbekistan) Limited
  Cyprus     40 %
Normandy Overseas Holding Company Sdn Bhd
  Malaysia     100 %
Normandy Company (Malaysia) Sdn Bhd
  Malaysia     100 %
Newmont International Group BV
  Netherlands     100 %
Newmont Latin America Inc.
  Canada     100 %
Newmont LaSource SAS
  France     66.3748 %

 

4



--------------------------------------------------------------------------------



 



Schedule 6.02

EXISTING LIENS
The Liens securing the following Indebtedness are in existence on the effective
date:

         
Leaseback of the Refractory Ore Treatment Plant
    169,365,711  
Ahafo IFC Project Financing
    59,999,993  

PENDING LIENS

         
Minera Yanacocha Project Financing
    2,500,000,000  
PTNNT Project Financing
    600,000,000  

 





--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF] ASSIGNMENT AND ACCEPTANCE
Reference is made to the Credit Agreement dated as of May 20, 2011 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Newmont Mining Corporation, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., HSBC Bank USA, National Association, Sumitomo Mitsui Banking Corporation,
The Bank of Nova Scotia, The Royal Bank of Scotland plc and UBS Loan Finance
LLC, as Co-Syndication Agents, and Bank of Montreal, BNP Paribas and Deutsche
Bank AG New York Branch, as Co-Documentation Agents. Capitalized terms used but
not defined herein shall have the meanings specified in the Credit Agreement.
1. The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitments of the Assignor on
the Assignment Date and the Loans owing to the Assignor which are outstanding on
the Assignment Date. The Assignor represents and warrants that it is the legal
and beneficial owner of the interests being assigned by it hereunder and that
such interests are free and clear of any Liens. The Assignee hereby acknowledges
receipt of a copy of the Credit Agreement. From and after the Assignment Date
(i) the Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and, to the extent of the interests assigned by this Assignment
and Acceptance, have the rights and obligations of a Lender thereunder and
(ii) the Assignor shall, to the extent of the interests assigned by this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) to the extent required, any documentation required to be
delivered by the Assignee pursuant to Section 2.17(f) of the Credit Agreement,
(ii) if the Assignee is not already a Lender under the Agreement, an
Administrative Questionnaire in the form provided by the Administrative Agent
and (iii) a processing and recordation fee in the amount of $3,500.
3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Form of Assignment and Acceptance

 

A-1



--------------------------------------------------------------------------------



 



Effective Date of Assignment (“Assignment Date”):

                              Percentage Assigned               of Commitment  
            (set forth, to at least       Principal Amount     8 decimals, as a
      Assigned (and     percentage of the       identifying information    
aggregate Commitments       as to individual     of all Lenders   Facility  
Competitive Loans)     thereunder)  
 
               
Commitment Assigned
  $           %
 
               
Revolving Loans Assigned
               
 
               
Competitive Loans Assigned
               
 
               
Swingline Obligations Assigned
               

The terms set forth herein are hereby agreed to:

                  ___________________, as Assignor,   Consented to (if required)
        NEWMONT MINING CORPORATION,    
 
               
by
      by        
 
 
 
Name:      
 
Name:    
 
  Title:       Title:    

Form of Assignment and Acceptance

 

A-2



--------------------------------------------------------------------------------



 



                  ____________________, as Assignee,   Consented to (if
required):    
 
                        JPMORGAN CHASE BANK, N.A., as Administrative Agent    
 
               
by
      by        
 
 
 
Name:      
 
Name:    
 
  Title       Title    
 
                        Consented to (if required):    
 
                        [          ], as             an Issuing Bank    
 
               
 
      by        
 
         
 
Name:    
 
          Title    

Form of Assignment and Acceptance

 

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF] ASSUMPTION AGREEMENT
[name of surviving corporation], a ______ corporation (the “Surviving
Corporation”), the surviving corporation of the merger of Newmont Mining
Corporation, a Delaware corporation (the “Company”), with and into the Surviving
Corporation, hereby expressly assumes all rights, obligations and liabilities of
the Company under the Credit Agreement dated as of May 20, 2011 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Newmont Mining Corporation, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., HSBC Bank USA, National Association, Sumitomo Mitsui Banking Corporation,
The Bank of Nova Scotia, The Royal Bank of Scotland plc and UBS Loan Finance
LLC, as Co-Syndication Agents, and Bank of Montreal, BNP Paribas and Deutsche
Bank AG New York Branch, as Co-Documentation Agents, and any promissory notes.
From and after the date hereof, all references in the Credit Agreement and any
promissory notes to the Company (except historical references in the
representations and warranties which should continue to apply to the Company)
shall be deemed to be references to the Surviving Corporation, which shall
hereafter be a Borrower for all purposes of the Credit Agreement and any
promissory notes.
IN WITNESS WHEREOF, the Surviving Corporation has caused its duly authorized
officer to execute and deliver this Assumption Agreement as of ______, 20[ ]
which is the date of the merger referred to above.

                  [NAME OF SURVIVING CORPORATION]    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

Form of Assumption Agreement

 

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of May 20, 2011 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Newmont Mining Corporation, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., HSBC Bank USA, National Association, Sumitomo Mitsui Banking Corporation,
The Bank of Nova Scotia, The Royal Bank of Scotland plc and UBS Loan Finance
LLC, as Co-Syndication Agents, and Bank of Montreal, BNP Paribas and Deutsche
Bank AG New York Branch, as Co-Documentation Agents.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a 10-percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) all interest payments made under any
Loan Document are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

          [NAME OF LENDER]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date: ________ __, 20[ ]
Form of U.S. Tax Certificate

 

C-1



--------------------------------------------------------------------------------



 



[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of May 20, 2011 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Newmont Mining Corporation, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., HSBC Bank USA, National Association, Sumitomo Mitsui Banking Corporation,
The Bank of Nova Scotia, The Royal Bank of Scotland plc and UBS Loan Finance
LLC, as Co-Syndication Agents, and Bank of Montreal, BNP Paribas and Deutsche
Bank AG New York Branch, as Co-Documentation Agents.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a 10-percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) all interest payments
made under any Loan Document are not effectively connected with the
undersigned’s or its partners’/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

          [NAME OF LENDER]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date: ________ __, 20[ ]
Form of U.S. Tax Certificate

 

C-2



--------------------------------------------------------------------------------



 



[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of May 20, 2011 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Newmont Mining Corporation, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., HSBC Bank USA, National Association, Sumitomo Mitsui Banking Corporation,
The Bank of Nova Scotia, The Royal Bank of Scotland plc and UBS Loan Finance
LLC, as Co-Syndication Agents, and Bank of Montreal, BNP Paribas and Deutsche
Bank AG New York Branch, as Co-Documentation Agents.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a 10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) all interest payments made under any Loan Document are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

          [NAME OF LENDER]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date: ________ __, 20[ ]
Form of U.S. Tax Certificate

 

C-3



--------------------------------------------------------------------------------



 



[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of May 20, 2011 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Newmont Mining Corporation, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., HSBC Bank USA, National Association, Sumitomo Mitsui Banking Corporation,
The Bank of Nova Scotia, The Royal Bank of Scotland plc and UBS Loan Finance
LLC, as Co-Syndication Agents, and Bank of Montreal, BNP Paribas and Deutsche
Bank AG New York Branch, as Co-Documentation Agents.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a
10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) all interest payments made under any
Loan Document are not effectively connected with the undersigned’s or its
partners’/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

          [NAME OF PARTICIPANT]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Date: ________ __, 20[ ]
Form of U.S. Tax Certificate

 

C-4



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF]
GUARANTEE AGREEMENT (as amended, supplemented or otherwise modified from time to
time, this “Agreement”), among NEWMONT USA LIMITED (the “Guarantor”) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
Reference is made to the Credit Agreement dated as of May 20, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Newmont Mining Corporation (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”).
The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The Guarantor will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to continue to extend such credit. Accordingly, the
parties hereto agree as follows:
SECTION 1. Definitions. (a) Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement.
(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.
SECTION 2. Guarantee. (a) The Guarantor hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the Obligations of
the Borrower. The Guarantor further agrees that the due and punctual payment of
the Obligations of the Borrower may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
Obligation.
(b) The Guarantor waives presentment to, demand of payment from and protest to
the Borrower of any of the Obligations, and also waives notice of acceptance of
its obligations and notice of protest for nonpayment. The obligations of the
Guarantor hereunder shall not be affected by (i) the failure of any Lender to
assert any claim or demand or to enforce any right or remedy against the
Borrower under the provisions of this Agreement, any Loan Document or otherwise;
(ii) any extension or renewal of any of the Obligations; (iii) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement or any Loan Document or other agreement; (iv) the
failure or delay of any Lender to exercise any right or remedy against any other
guarantor of the Obligations; (v) the failure of any Lender to assert any claim
or demand or to enforce any remedy under any Loan Document or any other
agreement or instrument; (vi) any default, failure or delay, wilful or
otherwise, in the performance of the Obligations; or (vii) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Guarantor or otherwise operate as a discharge of the
Guarantor as a matter of law or equity or which would impair or eliminate any
right of the Guarantor to subrogation.
Form of Guarantee Agreement

 

D-1



--------------------------------------------------------------------------------



 



(c) The Guarantor further agrees that its guarantee hereunder constitutes a
promise of payment when due (whether or not any bankruptcy or similar proceeding
shall have stayed the accrual or collection of any of the Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Lender to any balance of any
deposit account or credit on the books of any Lender in favor of the Borrower or
any Subsidiary or any other Person.
(d) The obligations of the Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason other than the
indefeasible payment in full in cash of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.
(e) The Guarantor further agrees that its obligations hereunder shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Lender upon the bankruptcy or reorganization of the Borrower or
otherwise.
(f) In furtherance of the foregoing and not in limitation of any other right
which any Lender may have at law or in equity against the Guarantor by virtue
hereof, upon the failure of the Borrower to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Guarantor hereby promises to and will, upon receipt
of written demand by the Administrative Agent, forthwith pay, or cause to be
paid, to the Administrative Agent for distribution to the applicable Lenders in
cash an amount equal to the unpaid principal amount of such Obligation.
(g) Upon payment in full by the Guarantor of any Obligation of the Borrower,
each Lender shall, in a reasonable manner, assign to the Guarantor the amount of
such Obligation owed to such Lender and so paid, such assignment to be pro tanto
to the extent to which the Obligation in question was discharged by the
Guarantor, or make such disposition thereof as the Guarantor shall direct (all
without recourse to any Lender and without any representation or warranty by any
Lender). Upon payment by the Guarantor of any sums as provided above, all rights
of the Guarantor against the Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by the Borrower to the Lenders (it being understood that, after
the discharge of all the Obligations due and payable from the Borrower, such
rights may be exercised by the Guarantor notwithstanding that the Borrower may
remain contingently liable for indemnity or other Obligations).
Form of Guarantee Agreement

 

D-2



--------------------------------------------------------------------------------



 



SECTION 3. Additional Agreements. Until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
under the Credit Agreement have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Guarantor covenants and agrees with the Administrative Agent for the benefit of
the Lenders that it will be bound by each of the covenants contained in the
Credit Agreement to the extent applicable to the Guarantor.
SECTION 4. Information. The Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that the Guarantor assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender will have any duty to advise the Guarantor of information known to it or
any of them regarding such circumstances or risks.
SECTION 5. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to the Guarantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.
SECTION 6. Survival of Agreement. All covenants, agreements, representations and
warranties made by the Guarantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any Loan Document shall be considered to have been relied upon by
the Administrative Agent and shall survive the execution and delivery of this
Agreement, the Loan Documents and the making of any Loans, regardless of any
investigation made by the Administrative Agent or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or LC Disbursement or any fee or any other amount payable under any Loan
Document is outstanding and unpaid and so long as the Commitments have not
expired or terminated and so long as any Letter of Credit has not expired or
been terminated.
SECTION 7. Binding Effect; Several Agreement. (a) This Agreement shall become
effective when a counterpart hereof executed on behalf of the Guarantor shall
have been delivered to the Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Administrative Agent.
(b) Following the effectiveness of this Agreement, this Agreement shall be
binding upon the Guarantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of the
Guarantor, the Administrative Agent and the Lenders and their respective
successors and assigns, except that the Guarantor shall not have the right to
assign or transfer any of its rights or obligations hereunder or any interest
herein (and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement.
Form of Guarantee Agreement

 

D-3



--------------------------------------------------------------------------------



 



SECTION 8. Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Guarantor or the Administrative Agent that are contained
in this Agreement shall bind and inure to the benefit of their respective
successors and assigns.
SECTION 9. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.03 of
the Credit Agreement.
(b) The Guarantor agrees to indemnify the Administrative Agent and the other
Indemnitees against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (but limited, in the case of
legal fees and expenses, to the documented fees, charges and disbursements of
one counsel for the Indemnitees, taken as a whole, and, if necessary, one local
counsel in any applicable jurisdiction plus one additional counsel (and one
additional local counsel in each applicable jurisdiction) for each of the
parties taken as a whole who are similarly situated in the event any Indemnitee
shall have reasonably determined, or been advised by counsel, that there are or
may be conflicts of interest, including situations in which one or more legal
defenses available to it are different from or in addition to those available to
any other Indemnitee), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of, the execution, delivery or
performance of this Agreement or any claim, litigation, investigation or
proceeding relating to any of the foregoing or to any agreement or instrument
contemplated hereby, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or the Borrower
or any Affiliate of the Borrower); provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee (or any Related Party of such
Indemnitee) or, solely in the case of a claim initiated by the Borrower,
material breach of such Indemnitee’s obligations under this Agreement in bad
faith or (ii) arise out of disputes solely among Indemnitees and not arising out
of any act or omission by the Borrower or any of its Affiliates (other than any
disputes against the Administrative Agent in its capacity as such).
(c) Any such amounts payable as provided hereunder shall be additional
Obligations. The provisions of this Section 9 shall remain operative and in full
force and effect regardless of the termination of this Agreement or any Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any Lender. All amounts due
under this Section 9 shall be payable on written demand therefor.
Form of Guarantee Agreement

 

D-4



--------------------------------------------------------------------------------



 



SECTION 10. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 11. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 11, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Guarantor in any case shall entitle the Guarantor to any
other or further notice or demand in similar or other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
between the Administrative Agent and the Guarantor with respect to which such
waiver, amendment or modification is to apply, subject to the consent of the
Required Lenders.
SECTION 12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 13. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
Form of Guarantee Agreement

 

D-5



--------------------------------------------------------------------------------



 



SECTION 14. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 7. Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic means shall be as effective as delivery of a
manually signed counterpart of this Agreement.
SECTION 15. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
SECTION 16. Jurisdiction; Consent to Service of Process. (a) The Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any Loan Document against the Guarantor or its properties in the courts of any
jurisdiction.
(b) The Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any Loan Document in any court referred
to in paragraph (a) of this Section 16. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5. Nothing in this Agreement or any
Loan Document will affect the right of either party to this Agreement to serve
process in any other manner permitted by law.
SECTION 17. Termination; Release of Guarantor. (a) This Agreement and the
guarantees set forth herein shall terminate when all the Obligations have been
paid in full and the Lenders have no further commitment to lend under the Credit
Agreement.
Form of Guarantee Agreement

 

D-6



--------------------------------------------------------------------------------



 



(b) In the event that (i) all the equity interests in the Guarantor are sold,
transferred or otherwise disposed of to a Person other than the Borrower or its
Subsidiaries in a transaction permitted under the Credit Agreement or (ii) the
Guarantor shall no long guarantee any Material Indebtedness of the Borrower, the
Administrative Agent shall, in each case, at the Borrower’s expense, promptly
take such action and execute such documents as the Borrower may reasonably
request to terminate the guarantee of the Guarantor hereunder.
SECTION 18. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Guarantor against
any of and all the obligations of the Guarantor now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section 18 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.
Form of Guarantee Agreement

 

D-7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

                  NEWMONT USA LIMITED,    
 
           
 
  by        
 
     
 
   
 
      Name:    
 
      Title:    
 
                JPMORGAN CHASE BANK, N.A., as Administrative Agent,    
 
           
 
  by        
 
     
 
Name:    
 
      Title:    

 





--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF]
MATURITY DATE EXTENSION REQUEST
[Date]
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Fax No. (713) 427-6307
Attention: Leslie Hill
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of May 20, 2011 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Newmont Mining Corporation, the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank,
N.A., HSBC Bank USA, National Association, Sumitomo Mitsui Banking Corporation,
The Bank of Nova Scotia, The Royal Bank of Scotland plc and UBS Loan Finance
LLC, as Co-Syndication Agents, and Bank of Montreal, BNP Paribas and Deutsche
Bank AG New York Branch, as Co-Documentation Agents. Capitalized terms used but
not defined herein shall have the meanings specified in the Credit Agreement. In
accordance with Section 2.21 of the Credit Agreement, the undersigned hereby
requests [(i)] an extension of the Maturity Date from [•], 20[ ] to [•], 20[ ],
[(ii) the following changes to the Applicable Rate to be applied in determining
the interest payable on Loans of, and fees payable hereunder to, Consenting
Lenders in respect of that portion of their Commitments extended to such new
Maturity Date, which changes shall become effective on [•], 20[ ]] [and] [(iii)
the amendments to the terms of the Credit Agreement set forth below, which
amendments shall become effective on [•], 20[ ]:
[•]].

                  NEWMONT MINING CORPORATION, as Borrower,    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Form of Maturity Date Extension Request

 

E-1



--------------------------------------------------------------------------------



 



The undersigned consents to the requested amendments to the terms of the Credit
Agreement and the requested extension of the Maturity Date. The maximum amount
of the Commitment of the undersigned with respect to which the undersigned
agrees to the amendments to the terms of the Credit Agreement and the extension
of the Maturity Date is set forth under its signature.

          Name of Institution:    
 
       
 
   
by
       
 
 
 
Name:    
 
  Title:    
 
        For any Institution requiring a second signature line:    
 
       
by
       
 
 
 
Name:    
 
  Title:    

Form of Maturity Date Extension Request

 

E-2